--------------------------------------------------------------------------------


Exhibit (10)-y



 
Allen & Overy LLP
 
 
CONFORMED COPY
 
 
AGREEMENT
 
 
 
 
 
Arranged by
 
CITIGROUP GLOBAL MARKETS LIMITED
 
J. P. MORGAN PLC
 
and
 
KEYBANC CAPITAL MARKETS
 
with
 
CITIBANK INTERNATIONAL PLC
as Facility Agent
 
 
CREDIT FACILITY
US$375,000,000 for
BAUSCH & LOMB B.V.
 
 
29 November 2005





--------------------------------------------------------------------------------

 

Contents
Clause
 
Page
     
1.
 
Interpretation
 
1
 
2.
 
Facility
 
13
 
3.
 
Purpose
 
15
 
4.
 
Conditions Precedent
 
15
 
5.
 
Utilisation - Loan
 
16
 
6.
 
Repayment
 
17
 
7.
 
Prepayment and Cancellation or Assignment
 
17
 
8.
 
Interest
 
20
 
9.
 
Interest Periods
 
22
 
10.
 
Market Disruption
 
22
 
11.
 
Taxes
 
23
 
12.
 
Increased Costs
 
26
 
13.
 
Mitigation
 
26
 
14.
 
Payments
 
27
 
15.
 
Guarantee and Indemnity
 
29
 
16.
 
Representations and Warranties
 
32
 
17.
 
Positive Covenants
 
35
 
18.
 
Negative Covenants and Financial Covenants
 
38
 
19.
 
Default
 
41
 
20.
 
The Administrative Parties
 
45
 
21.
 
Evidence and Calculations
 
50
 
22.
 
Fees
 
51
 
23.
 
Indemnities and Break Costs
 
51
 
24.
 
Expenses
 
53
 
25.
 
Amendments and Waivers
 
53
 
26.
 
Changes to the Parties
 
54
 
27.
 
Disclosure of Information
 
59
 
28.
 
Set-off
 
60
 
29.
 
Pro Rata Sharing
 
60
 
30.
 
Severability
 
61
 
31.
 
Counterparts
 
61
 
32.
 
Notices
 
61
 
33.
 
Language
 
64
 
34.
 
Governing Law
 
64
 
35.
 
Enforcement
 
64
 


--------------------------------------------------------------------------------

 



Schedule
 
Page
 
1.
 
Original Parties
 
66
 
 
Part 1 Original Lenders and Commitments
 
66
 
 
Part 2 Mandated Lead Arrangers
 
67
 
2.
 
Conditions Precedent Documents
 
68
 
3.
 
Form of Request
 
69
 
4.
 
Calculation of the Mandatory Cost
 
70
 
5.
 
Forms of Transfer Certificate
 
73
 
 
Part 1 Form for Transfers by Assignment
 
73
 
 
Part 2 Form for Transfers by Novation
 
75
 
6.
 
Material Subsidiaries
 
77
 
7.
 
Form of Standing Payment Instructions
 
78
 
     
Signatories
 
 
79
 





 

   


 
  THIS AGREEMENT is dated 29 November, 2005
 
  BETWEEN:
 

(1)  
BAUSCH & LOMB B.V. (the Company);

 

(2)  
BAUSCH & LOMB INCORPORATED, a New York corporation (the Guarantor);

 

(3)  
THE FINANCIAL INSTITUTIONS listed in Part 2 of Schedule 1 (Mandated Lead
Arrangers) as Mandated Lead Arrangers;

 

(4)  
THE FINANCIAL INSTITUTIONS listed in Part 1 of Schedule 1 (Original Lenders and
Commitments) as Original Lenders;

 

(5)  
CITIBANK INTERNATIONAL PLC as facility agent (in this capacity the Facility
Agent).

 
  IT IS AGREED as follows:
 

1.  
INTERPRETATION

 

1.1  
Definitions

 
  In this Agreement:
 
  Administrative Party means a Mandated Lead Arranger or the Facility Agent.
 
  Affiliate means, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person. For the purposes of this
definition, the term control (including the terms controlling, controlled by and
under common control with) of a person means the possession, direct or indirect,
of the power to vote 5 per cent. or more of the Voting Stock of such person or
to direct or cause the direction of the management and policies of such person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
  Availability Period means the period from and including the date of this
Agreement to and including 31 December, 2005.
 
  Bankruptcy Code means the United States Bankruptcy Code 1978 or any other
United States Federal or State bankruptcy, insolvency or similar law.
 
  Break Costs means the amount (if any) which a Lender is entitled to receive
under Clause 23.3 (Break Costs).
 
  Business Day means a day (other than a Saturday or a Sunday) on which banks
are open for general business in London and New York.
 
  Commitment means:
 

(a)  
for an Original Lender, the amount set opposite its name in Part 1 of Schedule 1
(Original Lenders and Commitments) under the heading Commitment (US$) and the
amount of any other Commitment it acquires; and

 

(b)  
for any other Lender, the amount of any Commitment it acquires,

 
  to the extent not cancelled, transferred or reduced under this Agreement.
 
  Consolidated refers to the consolidation of accounts in accordance with GAAP.
 
  Debt of any person means, without duplication:
 

(a)  
all indebtedness of such person for borrowed money;

 

(b)  
all obligations of such person for the deferred purchase price of property or
services (other than trade payables not overdue by more than 60 days incurred in
the ordinary course of such person's business);

 

(c)  
all obligations of such person evidenced by notes, bonds, debentures or other
similar instruments;

 

(d)  
all obligations of such person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property);

 

(e)  
all obligations of such person as lessee under leases that have been or should
be, in accordance with GAAP, recorded as capital leases;

 

(f)  
all obligations, contingent or otherwise, of such person in respect of
acceptances, letters of credit or similar extensions of credit;

 

(g)  
all net obligations of such person in respect of Hedge Agreements;

 

(h)  
all Debt of others referred to in (a) through (g) above or (i) below guaranteed
directly or indirectly in any manner by such person, or in effect guaranteed
directly or indirectly by such person through an agreement:

 

(i)  
to pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt;

 

(ii)  
to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Debt or to assure the holder of such Debt against loss;

 

(iii)  
to supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered), primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss; or

 

(iv)  
otherwise to assure a creditor against loss; and

 

(i)  
all Debt referred to in (a) through (h) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Security Interest on property (including, without limitation,
accounts and contract rights) owned by such person, even though such person has
not assumed or become liable for the payment of such Debt.

 
  Debt for Borrowed Money of any person means all items that, in accordance with
GAAP, would be classified as notes payable, long term debt or current portion of
long term debt on a Consolidated balance sheet of such person.
 
  Default means:
 

(a)  
an Event of Default; or

 

(b)  
an event or circumstance which would be (with the expiry of a grace period, the
giving of notice or the making of any determination under the Finance Documents
or any combination of them) an Event of Default.

 
  Dutch Banking Act means the Dutch Act on the Supervision of the Credit System
1992 (Wet toezicht Kredietwezen 1992).
 
  Dutch Exemption Regulation means the Exemption Regulation of the Minister of
Finance (Vrijstellingsregeling WtK 1992).
 
  EBITDA means, for any period, net income (or net loss) plus, to the extent
deducted in calculating net income (or net loss) for such period, the sum of:
 

(a)  
interest expense;

 

(b)  
income tax expense;

 

(c)  
depreciation expense;

 

(d)  
amortisation expense;

 

(e)  
other non-cash non-recurring charges;

 

(f)  
extraordinary losses deducted in calculating net income less extraordinary gains
added in calculating net income; and

 

(g)  
non-cash charges associated with expensing of stock options,

 
  in each case (unless otherwise specified) determined in accordance with GAAP
for such period.
 
  Environmental Action means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation:
 

(a)  
by any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages; and

 

(b)  
by any governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 
  Environmental Law means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
 
  Environmental Permit means any permit, approval, identification number,
licence or other authorisation required under any Environmental Law.
 
  ERISA means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
 
  ERISA Affiliate means any person that for purposes of Title IV of ERISA is a
member of the Guarantor's controlled group, or under common control with the
Guarantor, within the meaning of Section 414 of the U.S. Internal Revenue Code.
 
  ERISA Event means:
 

(a)   (i)    the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; or

 

 
(ii)    the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days;

 

(b)  
the application for a minimum funding waiver with respect to a Plan;

 

(c)  
the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

 

(d)  
the cessation of operations at a facility of the Guarantor or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA;

 

(e)  
the withdrawal by the Guarantor or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA;

 

(f)  
the conditions for the imposition of a lien under Section 302(f) of ERISA shall
have been met with respect to any Plan;

 

(g)  
the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA; or

 

(h)  
the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

 
  Event of Default means an event specified as such in Clause 19 (Default).
 
  Existing Guarantor Credit Agreement means the US$400,000,000 credit agreement
dated 26 July, 2005 between, among others, the Guarantor as borrower and
Citibank, N.A. as administrative agent, including any extensions, renewals,
amendments or modifications executed from time to time.
 
  Facility means the credit facility made available under this Agreement.
 
  Facility Office means the office(s) notified by a Lender to the Facility
Agent:
 

(a)  
on or before the date it becomes a Lender; or

 

(b)  
by not less than five Business Days' notice,

 
  as the office(s) through which it will perform its obligations under this
Agreement.
 
  Fee Letter means any letter entered into by reference to this Agreement
between one or more Administrative Parties and the Company setting out the
amount of certain fees referred to in this Agreement.
 
  Final Maturity Date means the fifth anniversary of the Utilisation Date
subject to any extension in accordance with Clause 2.3 (Extension Option).
 
  Finance Document means:
 

(a)  
this Agreement;

 

(b)  
a Fee Letter;

 

(c)  
a Transfer Certificate; or

 

(d)  
any other document designated as such by the Facility Agent, the Company and the
Guarantor.

 
  Finance Party means a Lender or an Administrative Party.
 
  Fitch means Fitch Ratings or any successor to its rating business.
 
  GAAP means generally accepted accounting principles consistent with those
applied in the preparation of the Consolidated balance sheet of the Guarantor
and its Subsidiaries as at 25 December, 2004, and the related Consolidated
statements of income and cash flows of the Guarantor and its Subsidiaries for
the fiscal year then ended and the Consolidated balance sheet of the Guarantor
and its Subsidiaries as at 25 June, 2005 and the related Consolidated statements
of income and cash flows of the Guarantor and its Subsidiaries for the six
months then ended.
 
  Group means the Guarantor and its Subsidiaries.
 
  Hazardous Materials means:
 

(a)  
petroleum and petroleum products, byproducts or breakdown products, radioactive
materials, asbestos-containing materials, polychlorinated biphenyls and radon
gas; and

 

(b)  
any other chemicals, materials or substances designated, classified or regulated
as hazardous or toxic or as a pollutant or contaminant under any Environmental
Law.

 
  Hedge Agreements means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
 
  Increased Cost means:
 

(a)  
an additional or increased cost;

 

(b)  
a reduction in the rate of return from a Facility or on a Finance Party's
overall capital; or

 

(c)  
a reduction of an amount due and payable under any Finance Document,

 
  which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.
 
  Information Memorandum means the information memorandum prepared on behalf of,
and approved by, the Company and the Guarantor in connection with this
Agreement.
 
  Interest Period means each six-month period determined under this Agreement by
reference to which interest on the Loan is calculated or such other period as
the Facility Agent may select in accordance with this Agreement in respect of
calculating interest on an overdue amount.
 
  Legal Reservations means:
 

(a)  
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)  
the time barring of claims under the Limitation Acts or any equivalent
legislation in other countries and defences of set-off or counterclaim;

 

(c)  
similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

(d)  
any other general principles which are set out as qualifications as to matters
of law in the legal opinions delivered to the Facility Agent in respect of any
of the Finance Documents.

 
  Lender means:
 

(a)  
an Original Lender; or

 

(b)  
any person which becomes a Lender after the date of this Agreement.

 
  LIBOR means for an Interest Period of the Loan or overdue amount:
 

(a)  
the applicable Screen Rate; or

 

(b)  
if no Screen Rate is available for the relevant currency or Interest Period of
the Loan or overdue amount, the arithmetic mean (rounded upward to four decimal
places) of the rates, as supplied to the Facility Agent at its request, quoted
by the Reference Banks to leading banks in the London interbank market,

 
  as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in the
currency of the Loan or overdue amount for a period comparable to that Interest
Period.
 
  Loan means, unless otherwise stated in this Agreement, the principal amount of
the borrowing made or to be made under this Agreement or the principal amount
outstanding for the time being of that borrowing.
 
  Majority Lenders means, at any time, Lenders:
 

(a)  
whose share in the outstanding Loans and whose undrawn Commitments then
aggregate more than 50 per cent. of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

 

(b)  
if there is no Loan then outstanding, whose undrawn Commitments then aggregate
more than 50 per cent. of the Total Commitments; or

 

(c)  
if there is no Loan then outstanding and the Total Commitments have been reduced
to zero, whose Commitments aggregated more than 50 per cent. of the Total
Commitments immediately before the reduction.

 
  Mandatory Cost means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Calculation of the Mandatory Cost).
 
  Margin means the rate per annum calculated in accordance with Clause 8.3
(Margin).
 
  Material Adverse Change means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Guarantor or the Group as a whole.
 
  Material Adverse Effect means a material adverse effect on:
 

(a)  
the business, condition (financial or otherwise), operations, performance,
properties or prospects of the Guarantor or the Group as a whole;

 

(b)  
the ability of any Obligor to perform its obligations under this Agreement or a
Fee Letter;

 

(c)  
the validity or enforceability of this Agreement or a Fee Letter; or

 

(d)  
any right or remedy of a Finance Party in respect of this Agreement or a Fee
Letter.

 
  Material Subsidiary means, at any time, the Company and a Subsidiary of the
Guarantor having:
 

(a)  
assets (excluding inter-company receivables) with a value that exceeds 5 per
cent. of the value of total assets shown on the Consolidated statement of
financial condition of the Group; or

 

(b)  
net sales that exceed 5 per cent. of the Consolidated net sales of the Group,

 
  in each case as of the end of the most recently completed fiscal quarter of
the Guarantor for which audited financial statements are available.
 
  If there is a dispute as to whether or not a member of the Group is a Material
Subsidiary, a certificate of the auditors of the Guarantor will be, in the
absence of manifest error, conclusive.
 
  Moody's means Moody's Investors Service, Inc. or any successor to its rating
business.
 
  Multiemployer Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Guarantor or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
  Multiple Employer Plan means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that:
 

(a)  
is maintained for employees of the Guarantor or any ERISA Affiliate and at least
one person other than the Guarantor and the ERISA Affiliates; or

 

(b)  
was so maintained and in respect of which the Guarantor or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.

 
  Obligor means the Company or the Guarantor.
 
  Original Financial Statements means the audited consolidated financial
statements of the Guarantor for the year ended 25 December, 2004.
 
  Participating Member State means a member state of the European Communities
that adopts or has adopted the euro as its lawful currency under the legislation
of the European Community for Economic Monetary Union.
 
  Party means a party to this Agreement.
 
  Patriot Act means the U.S. Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law 26 October, 2001.
 
  PBGC means the Pension Benefit Guaranty Corporation (or any successor).
 
  Permitted Security Interests means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced or as to which are not being contested by appropriate proceedings
with appropriate reserves:
 

(a)  
Security Interests for taxes, assessments and governmental charges or levies to
the extent not required to be paid under Clause 17.3 (Payment of taxes) hereof;

 

(b)  
Security Interests imposed by law, such as materialmen's, mechanics', carriers',
workmen's and repairmen's Security Interests and other similar Security
Interests arising in the ordinary course of business securing obligations that
are not overdue for a period of more than 30 days;

 

(c)  
pledges or deposits to secure obligations under workers' compensation laws or
similar legislation or to secure public or statutory obligations or bids or
tenders or surety, appeal or performance bonds in the ordinary course of
business;

 

(d)  
easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
and

 

(e)  
any interests arising under clause 18 of the general terms and conditions
(Algemene Voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in the Netherlands pursuant to its general conditions.

 
  Plan means a Single Employer Plan or a Multiple Employer Plan.
 
  Professional Market Party means a professional market party (professionele
marktpartij) under the Dutch Exemption Regulation.
 
  Pro Rata Share means:
 

(a)  
for the purpose of determining a Lender's share in the utilisation of the
Facility, the proportion which its Commitment bears to the Total Commitments;
and

 

(b)  
for any other purpose on a particular date:

 

(i)  
the proportion which a Lender's share of the Loan bears to all of the Loan;

 

(ii)  
if there is no Loan outstanding on that date, the proportion which its
Commitment bears to the Total Commitments on that date; or

 

(iii)  
if the Total Commitments have been cancelled, the proportion which its
Commitment bore to the Total Commitments immediately before being cancelled.

 
  Rate Fixing Day means the second Business Day before the first day of an
Interest Period or such other day as is generally treated as the rate fixing day
by market practice in the relevant interbank market.
 
  Rating Agency means Fitch, Moody's, S&P or any other rating agency approved by
the Majority Lenders, the Company and the Guarantor.
 
  Reference Banks means the Facility Agent, J.P. Morgan plc and KeyBanc Capital
Markets and any other bank or financial institution appointed as such by the
Facility Agent under this Agreement.
 
  Relevant Jurisdiction means, in relation to an Obligor:
 

(a)  
its jurisdiction of incorporation; or

 

(b)  
any jurisdiction where it conducts its business.

 
  Repeating Representations means at any time the representations and warranties
which are then made or deemed to be repeated under Clause 16.17 (Times for
making representations and warranties).
 
  Request means a request for the Loan, substantially in the form of Schedule 3
(Form of Request).
 
  S&P means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc. or any successor to its rating business.
 
  Screen Rate means the British Bankers Association Interest Settlement Rate for
the relevant currency and Interest Period displayed on the appropriate page of
the Telerate screen. If the relevant page is replaced or the service ceases to
be available, the Facility Agent (after consultation with the Company, the
Guarantor and the Lenders) may specify another page or service displaying the
appropriate rate.
 
  SEC means the U.S. Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.
 
  Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation, encumbrance or security interest or any other agreement or
arrangement having a similar effect, including without limitation, the lien or
retained security title of a conditional vendor but does not include, for the
avoidance of doubt, any netting or set-off arrangement entered into by any
member of the Group in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances.
 
  Single Employer Plan means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that:
 

(a)  
is maintained for employees of the Guarantor or any ERISA Affiliate and no
person other than the Guarantor and the ERISA Affiliates; or

 

(b)  
was so maintained and in respect of which the Guarantor or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

 
  Subsidiary of any person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50
per cent. of:
 

(a)  
the issued and outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency);

 

(b)  
the interest in the capital or profits of such limited liability company,
partnership or joint venture; or

 

(c)  
the beneficial interest in such trust or estate,

 
  is at the time directly or indirectly owned or controlled by such person, by
such person and one or more of its other Subsidiaries or by one or more of such
person's other Subsidiaries.
 
  Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).
 
  Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
  Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.
 
  Total Commitments means the aggregate of the Commitments of all the Lenders.
 
  Transfer Certificate means:
 

(a)  
for a transfer by assignment, a certificate, substantially in the form of Part 1
of Schedule 5 (Forms of Transfer Certificate); and

 

(b)  
for a transfer by novation, a certificate, substantially in the form of Part 2
of Schedule 5 (Forms of Transfer Certificate),

 
  in each case with such amendments as the Facility Agent may approve or
reasonably require or any other form agreed between the Facility Agent, the
Company and the Guarantor.
 
  U.K. means the United Kingdom.
 
  U.S. means the United States of America.
 
  US$ means the lawful currency for the time being of the United States of
America.
 
  Utilisation Date means the date on which the Facility is utilised and funds
are advanced to the Company in accordance with the provisions of this Agreement.
 
  Voting Stock means capital stock issued by a corporation, or equivalent
interests in any other person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such person, even if the right so to
vote has been suspended by the happening of such a contingency.
 

1.2  
Construction

 

(a)  
In this Agreement, unless the contrary intention appears, a reference to:

 

(i)  
an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

 

(ii)  
assets includes present and future properties, revenues and rights of every
description;

 

(iii)  
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

 

(iv)  
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

 

(v)  
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

 

(vi)  
know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;

 

(vii)  
an assignment or transfer by a Lender of its rights and obligations under this
Agreement at par means an assignment or transfer of the principal amounts of a
Lender's share in the Loan at par plus all other amounts accrued and/or owing
under any Finance Document;

 

(viii)  
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

(ix)  
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

 

(x)  
a currency is a reference to the lawful currency for the time being of the
relevant country;

 

(xi)  
a Default being outstanding or continuing means that it has not been remedied or
waived;

 

(xii)  
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 

(xiii)  
a Clause, a Subclause or a Schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

 

(xiv)  
a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

 

(xv)  
a Finance Document or other document includes (without prejudice to any
prohibition on amendments) all amendments however fundamental to that Finance
Document or other document, including any amendment providing for any increase
in the amount of a facility or any additional facility; and

 

(xvi)  
a time of day is a reference to London time.

 

(b)  
Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 

(i)  
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

 

(ii)  
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

 

(iii)  
notwithstanding subparagraph (i) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

 

(c)  
Unless expressly provided to the contrary in a Finance Document, a person who is
not a party to a Finance Document may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term of
any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of any Finance Document.

 

(d)  
Unless the contrary intention appears:

 

(i)  
a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

 

(ii)  
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

 

(iii)  
any obligation of an Obligor under the Finance Documents which is not a payment
obligation remains in force for so long as any payment obligation of an Obligor
is or may be outstanding under the Finance Documents.

 

(e)  
The headings in this Agreement do not affect its interpretation.

 

1.3  
Dutch terms

 
  In this Agreement, where it relates to a Dutch entity, a reference to:
 

(a)  
duly authorised by all necessary corporate action where applicable, includes
without limitation:

 

(i)  
any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and

 

(ii)  
obtaining an unconditional positive advice (advies) from the competent works
council(s);

 

(b)  
a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkt recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);

 

(c)  
(i)a winding-up or dissolution (and any of those terms) includes a Dutch entity
being declared bankrupt (failliet verklaard) or dissolved (ontbonden);

 

(ii)  
any procedure taken in connection with insolvency proceedings includes a Dutch
entity having filed a notice under section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) or Section 16d of the Social Insurance
Co-ordination Act of the Netherlands (Coördinatiewet Sociale Verzekeringen); and

 

(iii)  
a trustee in connection with insolvency proceedings includes a curator.

 

2.  
FACILITY

 

2.1  
Facility

 
  Subject to the terms of this Agreement, the Lenders make available to the
Company a term loan facility in an aggregate amount equal to the Total
Commitments.
 

2.2  
Nature of a Finance Party's rights and obligations

 
  Unless all the Finance Parties agree otherwise:
 

(a)  
the obligations of a Finance Party under the Finance Documents are several;

 

(b)  
failure by a Finance Party to perform its obligations does not affect the
obligations of any other Party under the Finance Documents;

 

(c)  
no Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents;

 

(d)  
the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 

(e)  
a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights; and

 

(f)  
a debt arising under the Finance Documents to a Finance Party is a separate and
independent debt.

 

2.3  
Extension Option

 

(a)  
The Company may request that the Final Maturity Date be extended for a further
period (the Relevant Period) from the then current Final Maturity Date by giving
notice to the Facility Agent no more than 120 days nor less than 45 days before
each of the first anniversary (the First Extension Request) and the second
anniversary (the Second Extension Request) of the Utilisation Date.

 

(b)  
The Relevant Period will be:

 

(i)  
in the case of the First Extension Request, 364 days; and

 

(ii)  
in the case of the Second Extension Request:

 

(A)  
if the First Extension Request was made, then in respect of the Lenders who
agreed to the First Extension Request, 364 days; and in respect of the Lenders
who did not agree to the First Extension Request, 728 days; or

 

(B)  
if the First Extension Request was not made, 364 days or 728 days, at the option
of the Company and as indicated in the Second Extension Request.

 

(c)  
Each Lender participating in the Facility shall notify the Facility Agent within
30 days after receiving the First Extension Request (or Second Extension
Request, as the case may be) from the Company but in no event later than 10 days
prior to the relevant anniversary of the Utilisation Date whether or not it
agrees to the then current Final Maturity Date being extended for the Relevant
Period. No Lender is under any obligation to extend the then current Final
Maturity Date. If, by the date falling 10 days prior to the relevant anniversary
of the Utilisation Date, no notice is received by the Facility Agent from a
Lender which has confirmed receipt of the First Extension Request or Second
Extension Request (as applicable) no less than 20 days prior to the relevant
anniversary of the Utilisation Date, the then current Final Maturity Date shall
automatically be extended for the Relevant Period with regard to such Lender.

 

(d)  
As soon as practicable after it establishes which of the relevant Lenders, if
any, agree to extend the then current Final Maturity Date for the Relevant
Period, the Facility Agent shall, by notice to the Company, the Guarantor and
each Lender, confirm those Lenders which have agreed to extend the then current
Final Maturity Date for the Relevant Period (each an Extending Lender),
whereupon such extension shall become effective with regard to those Extending
Lenders.

 

(e)  
At any time prior to the then current Final Maturity Date, the Company and/or
the Guarantor will have the option to identify a Lender that is willing to
accept an assignment or transfer of the rights and obligations under this
Agreement from a Lender who does not agree to extend the Final Maturity Date, in
which event, and at such time, the Lender who does not agree (or has not
confirmed receipt of the First Extension Request or Second Extension Request (as
applicable) pursuant to paragraph (c) above) to extend the Final Maturity Date
shall assign or transfer its rights and obligations under this Agreement to the
other Lender at par.

 

(f)  
Subject to (e) above, the share in the Loan of any Lender who does not agree to
extend the Final Maturity Date applicable to it for the Relevant Period together
with any other sums owed to any such Lender under this Agreement shall be repaid
in full on or prior to the Final Maturity Date applicable to that Lender.

 

(g)  
No more than two requests for an extension under this Clause may be given, and
any such request is irrevocable.

 

(h)  
For the avoidance of doubt, the Final Maturity Date cannot be after the seventh
anniversary of the Utilisation Date.

 

3.  
PURPOSE

 

3.1  
Loans

 
  The Loan may only be used for the general corporate purposes of the Company,
including, but not limited to, payment of dividends.
 

3.2  
No obligation to monitor

 
  No Finance Party is bound to monitor or verify the utilisation of the
Facility.
 

4.  
CONDITIONS PRECEDENT

 

4.1  
Conditions precedent documents

 
  A Request may not be given until the Facility Agent has notified the Company
and the Lenders that it has received all of the documents and evidence set out
in Schedule 2 (Conditions Precedent Documents) in form and substance
satisfactory to the Facility Agent. The Facility Agent must give this
notification to the Company and the Lenders promptly upon being so satisfied.
 

4.2  
Further conditions precedent

 
  The obligations of each Lender to participate in the Loan are subject to the
further conditions precedent that on both the date of the Request and the
Utilisation Date for the Loan:
 

(a)  
the Repeating Representations are correct in all material respects; and

 

(b)  
no Default is outstanding or would result from the Loan.

 

4.3  
Maximum number

 
  Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than 1 Loan outstanding.
 

5.  
UTILISATION - LOAN

 

5.1  
Giving of Requests

 

(a)  
The Company may borrow the Loan by giving to the Facility Agent a duly completed
Request.

 

(b)  
Unless the Facility Agent otherwise agrees, the latest time for receipt by the
Facility Agent of the duly completed Request is 11.00 a.m. (London time) three
Business Days before the proposed Utilisation Date.

 

(c)  
The Request is irrevocable.

 

5.2  
Completion of Requests

 
  The Request for the Loan will not be regarded as having been duly completed
unless:
 

(a)  
the Utilisation Date is a Business Day falling within the Availability Period;

 

(b)  
the amount of the Loan requested is:

 

(i)  
a minimum of US$5,000,000 and an integral multiple of US$1,000,000;

 

(ii)  
equal to or less than the Total Commitments; or

 

(iii)  
such other amount as the Facility Agent may agree; and

 

(c)  
the proposed Interest Period complies with this Agreement.

 
  Only one Loan may be requested in a Request and is available under this
Facility.
 

5.3  
Advance of Loan

 

(a)  
The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in the Loan.

 

(b)  
The amount of each Lender’s share of the Loan will be its Pro Rata Share on the
proposed Utilisation Date.

 

(c)  
No Lender is obliged to participate in the Loan if, as a result:

 

(i)  
its share in the Loan would exceed its Commitment; or

 

(ii)  
the Loan would exceed the Total Commitments.

 

(d)  
If the conditions set out in this Agreement have been met, each Lender must make
its share in the Loan available to the Facility Agent for the Company through
its Facility Office on the Utilisation Date.

 

6.  
REPAYMENT

 
  The Company must repay each Lender's share in the Loan in full on or before
the Final Maturity Date applicable to it.
 

7.  
PREPAYMENT AND CANCELLATION OR ASSIGNMENT

 

7.1  
Mandatory prepayment or assignment - illegality

 

(a)  
A Lender must notify the Facility Agent, the Company and the Guarantor promptly
if it becomes aware that it is unlawful in any applicable jurisdiction for that
Lender to perform any of its obligations under a Finance Document or to fund or
maintain its share in the Loan.

 

(b)  
After notification under paragraph (a) above the Facility Agent must notify the
Company and the Guarantor and, subject to paragraph (d) below:

 

(i)  
the Company must repay or prepay the share of that Lender in the Loan on the
date specified in paragraph (c) below; and

 

(ii)  
the Commitment of that Lender will be immediately cancelled.

 

(c)  
The date for repayment or prepayment of a Lender's share in the Loan will be:

 

(i)  
the last day of the current Interest Period of the Loan; or

 

(ii)  
if earlier, the date specified by the Lender in the notification under paragraph
(a) above and which must not be earlier than the last day of any applicable
grace period allowed by law.

 

(d)  
At any time prior to the date for repayment or prepayment specified in paragraph
(c) above, the Company and/or the Guarantor will have the option to identify a
Lender that is willing to accept an assignment or transfer of the rights and
obligations under this Agreement of a Lender who has made a notification under
this Clause 7.1, in which event, and at such time, the Lender who has made such
notification shall assign or transfer its rights and obligations under this
Agreement to the other Lender at par (such assignment or transfer to be
effective on or before the date for repayment or prepayment specified in
paragraph (c) above).

 

(e)  
Unless the Facility Agent otherwise agrees, in the event that a transfer or
assignment requested by the Company and/or the Guarantor under this Clause 7.1
takes effect, the Company must pay to the Facility Agent for its own account a
fee of US$3,500.

 

7.2  
Voluntary prepayment

 

(a)  
The Company may, by giving not less than two Business Days' prior notice to the
Facility Agent, prepay the Loan at any time in whole or in part.

 

(b)  
A prepayment of part of the Loan must be in a minimum amount of US$5,000,000 and
an integral multiple of US$1,000,000.

 

7.3  
Automatic cancellation

 
  The unutilised Commitment of each Lender will be automatically cancelled on
the earlier of:
 

(i)  
the date of (and immediately following) the advance of the Loan; and

 

(ii)  
the close of business on the last day of the Availability Period.

 

7.4  
Voluntary cancellation

 

(a)  
The Company may, by giving not less than three Business Days' prior notice to
the Facility Agent, cancel the unutilised amount of the Total Commitments in
whole or in part.

 

(b)  
Partial cancellation of the Total Commitments must be in a minimum amount of
US$5,000,000 and an integral multiple of US$1,000,000.

 

(c)  
Any cancellation in part will be applied pro rata against the Commitment of each
Lender.

 

7.5  
Right of repayment and cancellation of a single Lender

 

(a)  
If the Company is, or will be, required to pay to a Lender (the Notified Lender
or that Lender):

 

(i)  
a Tax Payment; or

 

(ii)  
an Increased Cost,

 
  provided that no Default has occurred and is continuing, and the Company has
satisfied all its obligations under this Agreement to that Lender, the Company
may, while the requirement continues, give notice to the Facility Agent
requesting assignment or prepayment and cancellation in respect of that Lender.
 

(b)  
After notification under paragraph (a) above and subject to paragraph (d) below:

 

(i)  
the Company must repay or prepay that Lender's share in the Loan on the date
specified in paragraph (c) below; and

 

(ii)  
the Commitment of that Lender will be immediately cancelled.

 

(c)  
The date for repayment or prepayment of that Lender's share in the Loan will be:

 

(i)  
the last day of the current Interest Period for the Loan; or

 

(ii)  
if earlier, the date specified by the Company in its notification.

 

(d)  
At any time prior to the date for repayment or prepayment specified in paragraph
(c) above, the Company and/or the Guarantor will have the option to identify a
Lender that is willing to accept an assignment or transfer of the rights and
obligations under this Agreement of the Notified Lender, in which event, and at
such time, the Notified Lender shall assign or transfer its rights and
obligations under this Agreement to the other Lender at par (such assignment or
transfer to be effective on or before the date for repayment or prepayment
specified in paragraph (c) above).

 

(e)  
Unless the Facility Agent otherwise agrees, in the event that a transfer or
assignment requested by the Company and/or the Guarantor under this Clause 7.5
takes effect, the Company must pay to the Facility Agent for its own account a
fee of US$3,500.

 

7.6  
Mandatory Cost

 

(a)  
The Company will not be required to pay any Lender any amount in respect of any
Mandatory Cost until after both:

 

(i)  
the rate of Mandatory Cost has increased from the rate in effect at the date of
this Agreement; and

 

(ii)  
that Lender has notified the Facility Agent that it requires the Company to pay
Mandatory Cost.

 

(b)  
If any Lender provides a notification to the Facility Agent in accordance with
(a) above, the Company may, provided that no Default has occurred and is
continuing, and the Company has satisfied all its obligations under this
Agreement to that Lender, while the requirement continues, give notice to the
Facility Agent requesting assignment or prepayment and cancellation in respect
of that Lender (the Notified Lender or that Lender).

 

(c)  
After notification by the Company to the Facility Agent under paragraph (b)
above and subject to paragraph (e) below:

 

(i)  
the Company must repay or prepay that Lender's share in the Loan on the date
specified in paragraph (d) below; and

 

(ii)  
the Commitment of that Lender will be immediately cancelled.

 

(d)  
The date for repayment or prepayment of a Lender's share in the Loan will be:

 

(i)  
the last day of the current Interest Period for the Loan; or

 

(ii)  
if earlier, the date specified by the Company in its notification.

 

(e)  
At any time prior to the date for repayment or prepayment specified in paragraph
(d) above, the Company and/or the Guarantor will have the option to identify a
Lender that is willing to accept an assignment or transfer of the rights and
obligations under this Agreement of the Notified Lender, in which event, and at
such time, the Notified Lender shall assign or transfer its rights and
obligations under this Agreement to the other Lender at par (such assignment or
transfer to be effective on or before the date for repayment or prepayment
specified in paragraph (d) above).

 

(f)  
Unless the Facility Agent otherwise agrees, in the event that a transfer or
assignment requested by the Company and/or the Guarantor under this Clause 7.6
takes effect, the Company must pay to the Facility Agent for its own account a
fee of US$3,500.

 

7.7  
Partial prepayment of the Loan

 
  No amount of the Loan prepaid under this Agreement may subsequently be
re-borrowed.
 

7.8  
Miscellaneous provisions

 

(a)  
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Loan and Commitments. The
Facility Agent must notify the Lenders promptly of receipt of any such notice.

 

(b)  
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for the Agent's fee in Clause 7.5(e) or Break Costs.

 

(c)  
The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 

(d)  
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.

 

(e)  
No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

 

8.  
INTEREST

 

8.1  
Calculation of interest

 
  The rate of interest on the Loan for its Interest Period is the percentage
rate per annum equal to the aggregate of the applicable:
 

(a)  
Margin;

 

(b)  
LIBOR; and

 

(c)  
Mandatory Cost, subject to the provisions of Clause 7.6(a) (Mandatory Cost)
above.

 

8.2  
Payment of interest

 
  Except where it is provided to the contrary in this Agreement, the Company
must pay accrued interest on the Loan made to it on the last day of each
Interest Period.
 

8.3  
Margin

 

(a)  
In this Subclause:

 
  Quoting Rating Agency means at any time a Rating Agency which has a Debt
Rating of the Guarantor (as defined in paragraph (b) below) at the relevant
time.
 

(b)  
The Margin applicable to the Loan will be the percentage rate per annum
specified in Column 3 below which corresponds to the criteria in relation to the
long-term senior unsecured, non-credit enhanced debt rating assigned to the
Guarantor in Column 2 below by Fitch, Moody's and/or S&P (as the case may be)
(the Debt Rating of the Guarantor) at the relevant time.



 
  Column 1
 
  Pricing Level
 
Column 2
 
Debt Rating of the Guarantor
 
  Column 3
 
  Margin (per cent. per annum)
 
Fitch
Moody's
S&P
           
I
≥ A
≥ A2
≥ A
0.225
II
A-
A3
A-
0.25
III
BBB+
Baa1
BBB+
0.30
IV
BBB
Baa2
BBB
0.35
V
BBB-
Baa3
BBB-
0.425
VI
≤ BB+
≤ Ba1
≤ BB+
0.60

 

(c)  
(i)If the Debt Rating of the Guarantor is split, such that a different Margin is
applicable to each Quoting Rating Agency's rating, the applicable Margin will be
determined as follows:

 

(A)  
if the Debt Rating of the Guarantor is split and all three ratings fall in
different pricing levels, the Margin applicable to the middle rating as set out
in the table in paragraph (b) above shall apply; or

 

(B)  
if the Debt Rating of the Guarantor is split and two of the ratings fall in the
same pricing level (the Majority Level) and the third rating falls in a
different pricing level, the Margin applicable to the Majority Level as set out
in the table in paragraph (b) above shall apply.

 

(ii)  
If only two Rating Agencies issue a Debt Rating of the Guarantor, the Margin
applicable to the higher rating shall apply, provided that, if the higher rating
is two or more pricing levels above the lower rating, the Margin applicable to
the rating that is one pricing level higher than the lower of the split ratings
as set out in the table in paragraph (b) above shall apply.

 

(iii)  
If only one Rating Agency issues a Debt Rating of the Guarantor, the Margin
applicable to that rating as set out in the table in paragraph (b) above shall
apply.

 

(iv)  
If no Rating Agency issues a Debt Rating of the Guarantor, the Margin applicable
to Pricing Level VI as set out in the table in paragraph (b) above shall apply.

 

(d)  
Any change in the Margin resulting from a publicly announced change in the Debt
Rating of the Guarantor shall be effective, subject to paragraph (e) below, as
of the date of such public announcement.

 

(e)  
For so long as an Event of Default is outstanding, the Margin will be increased
by 2 per cent. per annum.

 

8.4  
Interest on overdue amounts

 

(a)  
If an Obligor fails to pay any amount payable by it under the Finance Documents,
it must immediately on demand by the Facility Agent pay interest on the overdue
amount from its due date up to the date of actual payment, before, on and after
judgment.

 

(b)  
Interest on an overdue amount is payable at the rate which would have been
payable (including any increase to the Margin under Clause 8.3(e) above) if the
overdue amount had, during the period of non-payment, constituted the Loan in
the currency of the overdue amount. For this purpose, the Facility Agent may
(acting reasonably):

 

(i)  
select successive Interest Periods of any duration of up to six months; and

 

(ii)  
determine the appropriate Rate Fixing Day for that Interest Period.

 

(c)  
Notwithstanding paragraph (b) above, if the overdue amount is a principal amount
of the Loan and becomes due and payable before the last day of its current
Interest Period, then the first Interest Period for that overdue amount will be
the unexpired portion of that Interest Period. After the expiry of the first
Interest Period for that overdue amount, the rate on the overdue amount will be
calculated in accordance with paragraph (b) above.

 

(d)  
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Interest Periods but will remain immediately
due and payable.

 

8.5  
Notification of rates of interest

 
  The Facility Agent must promptly notify each relevant Party of the
determination of a rate of interest under this Agreement.
 

9.  
INTEREST PERIODs

 

9.1  
Selection

 

(a)  
The Loan has successive six month Interest Periods.

 

(b)  
Each Interest Period for the Loan will be six months, starting on the
Utilisation Date or on the expiry of the preceding Interest Period, as the case
may be.

 

9.2  
No overrunning the Final Maturity Date

 
  If an Interest Period would otherwise overrun the last applicable Final
Maturity Date, it will be shortened so that it ends on the Final Maturity Date.
 

10.  
MARKET DISRUPTION

 

10.1  
Failure of a Reference Bank to supply a rate

 
  If LIBOR is to be calculated by reference to the Reference Banks but a
Reference Bank does not supply a rate by 12.00 noon on a Rate Fixing Day, the
applicable LIBOR will, subject as provided below, be calculated on the basis of
the rates of the remaining Reference Banks.
 

10.2  
Market disruption

 

(a)  
In this Clause, each of the following events is a market disruption event:

 

(i)  
LIBOR is to be calculated by reference to the Reference Banks but no, or only
one, Reference Bank supplies a rate by 12.00 noon on the Rate Fixing Day; or

 

(ii)  
the Facility Agent receives by close of business on the Rate Fixing Day
notification from Lenders whose shares in the relevant Loan exceed 50 per cent.
of that Loan that the cost to them of obtaining matching deposits in the
relevant interbank market is in excess of LIBOR for the relevant Interest
Period.

 

(b)  
The Facility Agent must promptly notify the Company, the Guarantor and the
Lenders of a market disruption event.

 

(c)  
After notification under paragraph (b) above, the rate of interest on each
Lender's share in the affected Loan for the relevant Interest Period will be the
aggregate of the applicable:

 

(i)  
Margin;

 

(ii)  
rate notified to the Facility Agent by that Lender as soon as practicable, and
in any event within 10 Business Days after the start of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its share in that Loan from whatever source it may reasonably select,
provided that in the absence of such notice the rate of interest in respect of
that Lender's share in the Loan for that Interest Period will be the same rate
of interest that was in effect for the immediately preceding Interest Period;
and

 

(iii)  
Mandatory Cost.

 

10.3  
Alternative basis of interest or funding

 

(a)  
If a market disruption event occurs and the Facility Agent, the Company or the
Guarantor so requires, the Company, the Guarantor and the Facility Agent must
enter into negotiations for a period of not more than 30 days with a view to
agreeing an alternative basis for determining the rate of interest and/or
funding for the affected Loan.

 

(b)  
Any alternative basis agreed will be, with the prior consent of all the Lenders,
the Company and the Guarantor, binding on all the Parties.

 

11.  
TAXES

 

11.1  
General

 
  In this Clause:
 
  Obligor's Tax Jurisdiction means the jurisdiction in which the relevant
Obligor is resident for Tax purposes.
 
  Qualifying Lender means a Lender which is:
 

(a)  
a Treaty Lender; or

 

(b)  
a Lender (other than a Lender within paragraph (a) above) that is entitled to
receive interest in respect of an amount payable to that Lender under a Finance
Document without a Tax Deduction imposed by the relevant Obligor's Tax
Jurisdiction.

 
  Tax Credit means a credit against any Tax or any relief or remission for Tax
(or its repayment).
 
  Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under any Finance Document.
 
  Treaty Lender means a Lender which is:
 

(a)  
resident (as defined in the appropriate double taxation agreement) in a country
with which the Obligor's Tax Jurisdiction has a double taxation agreement giving
residents of that country full exemption from the taxation on interest imposed
by that Obligor's Tax Jurisdiction; and

 

(b)  
does not carry on a business in the Obligor's Tax Jurisdiction through a
permanent establishment with which the payment is effectively connected.

 

11.2  
Tax gross-up

 

(a)  
Each Obligor must make all payments to be made by it under the Finance Documents
without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)  
If:

 

(i)  
a Lender is not, or ceases to be, a Qualifying Lender; or

 

(ii)  
an Obligor or a Lender is aware that an Obligor must make a Tax Deduction (or
that there is a change in the rate or the basis of a Tax Deduction),

 
  it must promptly notify the Facility Agent. The Facility Agent must then
promptly notify the affected Parties.
 

(c)  
Except as provided below, if a Tax Deduction is required by law to be made by an
Obligor or the Facility Agent, the amount of the payment due from the Obligor
will be increased to an amount which (after making the Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

 

(d)  
Except as provided below, an Obligor is not required to make an increased
payment under paragraph (c) above for a Tax Deduction in respect of tax imposed
by the Obligor's Tax Jurisdiction to a Lender that is not, or has ceased to be,
a Qualifying Lender in excess of the amount that the Obligor would have had to
pay had the Lender been, or not ceased to be, a Qualifying Lender.

 

(e)  
Paragraph (d) above will not apply if the Lender has ceased to be a Qualifying
Lender by reason of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or double taxation agreement or any published practice or concession of any
relevant taxing authority.

 

(f)  
An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of tax imposed by the
Obligor's Tax Jurisdiction if that Lender is a Treaty Lender and the Obligor
making the payment is able to demonstrate that the Tax Deduction would not have
been required if the Lender had complied with its obligations under paragraph
(i) below.

 

(g)  
If an Obligor is required to make a Tax Deduction, that Obligor must make the
minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.

 

(h)  
Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Facility Agent for the relevant Finance Party
entitled to the payment an original receipt (or a certified copy thereof)
satisfactory to that Finance Party (acting reasonably) that the Tax Deduction
has been made or (as applicable) the appropriate payment has been paid to the
relevant taxing authority.

 

(i)  
A Treaty Lender must co-operate with each Obligor by using its reasonable
endeavours to complete any procedural formalities necessary for that Obligor to
obtain authorisation to make that payment without a Tax Deduction.

 

11.3  
Tax indemnity

 

(a)  
Except as provided below, the Company must indemnify a Finance Party against any
loss or liability which that Finance Party (in its reasonable discretion)
determines will be or has been suffered (directly or indirectly) by that Finance
Party for or on account of Tax in relation to a payment received or receivable
(or any payment deemed to be received or receivable) under a Finance Document.

 

(b)  
Paragraph (a) above does not apply to any Tax assessed on a Finance Party under
the laws of the jurisdiction in which:

 

(i)  
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party has a Facility Office and is treated
as resident for tax purposes; or

 

(ii)  
that Finance Party's Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

 
  if that Tax is imposed on or calculated by reference to the net income
received or receivable by that Finance Party. However, any payment deemed to be
received or receivable, including any amount treated as income but not actually
received by the Finance Party, such as a Tax Deduction, will not be treated as
net income received or receivable for this purpose.
 

(c)  
A Finance Party making, or intending to make, a claim under paragraph (a) above
must promptly notify the Company of the event which will give, or has given,
rise to the claim.

 

11.4  
Tax Credit

 
  If an Obligor makes a Tax Payment and the relevant Finance Party (in its
absolute discretion) determines that:
 

(a)  
a Tax Credit is attributable to that Tax Payment; and

 

(b)  
that Finance Party has obtained, utilised and fully retained that Tax Credit on
an affiliated group basis,

 
  the Finance Party must pay an amount to the Obligor which that Finance Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-Tax position as it would have been if the Tax Payment had not
been required to be made by the Obligor.
 

11.5  
Stamp taxes

 
  The Company must pay and indemnify each Finance Party against any stamp duty,
stamp duty land tax, registration or other similar Tax payable in connection
with the entry into, performance or enforcement of any Finance Document, except
for any such Tax payable in connection with the entry into a Transfer
Certificate.
 

11.6  
Value added taxes

 

(a)  
Any amount payable under a Finance Document by an Obligor is exclusive of any
value added tax or any other Tax of a similar nature which might be chargeable
in connection with that amount. If any such Tax is chargeable, the Obligor must
pay to the Finance Party (in addition to and at the same time as paying that
amount) an amount equal to the amount of that Tax.

 

(b)  
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party must also at the same time pay and indemnify the
Finance Party against all value added tax or any other Tax of a similar nature
incurred by the Finance Party in respect of those costs or expenses but only to
the extent that the Finance Party (acting reasonably) determines that it is not
entitled to credit or repayment from the relevant tax authority in respect of
the Tax.

 

12.  
INCREASED COSTS

 

12.1  
Increased Costs

 
  Except as provided below in this Clause, the Company must pay to a Finance
Party the amount of any Increased Cost incurred by that Finance Party as a
result of:
 

(a)  
the introduction of, or any change in, or any change in the interpretation,
administration or application of, any law or regulation; or

 

(b)  
compliance with any law or regulation made after the date of this Agreement.

 

12.2  
Exceptions

 
  The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:
 

(a)  
compensated for under another Clause or would have been but for an exception to
that Clause;

 

(b)  
attributable to a Finance Party wilfully failing to comply with any law or
regulation; or

 

(c)  
incurred more than six months prior to the date that such Finance Party notifies
the Company of such Finance Party's intention to claim compensation therefore;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.

 

12.3  
Claims

 

(a)  
A Finance Party intending to make a claim for an Increased Cost must notify the
Facility Agent of the circumstances giving rise to and the amount of the claim,
following which the Facility Agent will promptly notify the Company and the
Guarantor.

 

(b)  
Each Finance Party must, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Cost.

 

13.  
MITIGATION

 

13.1  
Mitigation

 

(a)  
Each Finance Party must, in consultation with the Company and the Guarantor,
take all reasonable steps to mitigate any circumstances which arise and which
result or would result in:

 

(i)  
any Tax Payment or Increased Cost being payable to that Finance Party;

 

(ii)  
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality; or

 

(iii)  
that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank,

 
  including transferring its rights and obligations under the Finance Documents
to an Affiliate or changing its Facility Office.
 

(b)  
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

(c)  
The Company must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of any step taken by it
under this Subclause, provided that the Guarantor has been consulted with regard
to such costs and expenses prior to their incurrence.

 

(d)  
A Finance Party is not obliged to take any step under this Subclause if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 

13.2  
Conduct of business by a Finance Party

 
  No term of this Agreement will:
 

(a)  
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

 

(b)  
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it in respect of Tax or the extent, order and manner
of any claim; or

 

(c)  
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computation in respect of Tax.

 

14.  
PAYMENTS

 

14.1  
Place

 
  Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank in New York, as it may notify to that Party for this purpose by
not less than five Business Days' prior notice.
 

14.2  
Funds

 
  Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in that currency in the place for payment.
 

14.3  
Distribution

 

(a)  
In this Subclause, Standing Payment Instruction means:

 

(i)  
in relation to a Lender which is a Lender on the date of this Agreement, payment
instructions set below the name of that Lender in Schedule 7 (Form of Standing
Payment Instructions); or

 

(ii)  
in relation to a Lender which becomes a Lender after the date of this Agreement,
payment instructions set out in the Transfer Certificate to which that Lender is
a party,

 
  or such other payment instructions the Lender may notify to the Facility Agent
but not less than five Business Days' prior notice.
 

(b)  
Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank in New York, as it may notify to the Facility
Agent for this purpose by not less than five Business Days' prior notice.

 

(c)  
Notwithstanding paragraph (a) above, any payment to be made under the Finance
Documents by the Facility Agent to a Lender must be made in accordance with that
Lender's Standing Payment Instruction.

 

(d)  
The Facility Agent may apply any amount received by it for an Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards the
purchase of any amount of any currency to be so applied.

 

(e)  
Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 

14.4  
Currency

 

(a)  
Unless a Finance Document specifies that payments under it are to be made in a
different manner, the currency of each amount payable under the Finance
Documents is determined under this Clause.

 

(b)  
Amounts payable in respect of Taxes, fees, costs and expenses are payable in the
currency in which they are incurred.

 

(c)  
Each other amount payable under the Finance Documents is payable in US$.

 

(d)  
If a change in any currency of a country occurs, the Finance Documents will be
amended in accordance with Clause 25.3 (Change of currency).

 

14.5  
No set-off or counterclaim

 
  All payments made by an Obligor under the Finance Documents must be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.
 

14.6  
Business Days

 

(a)  
If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)  
During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 

14.7  
Partial payments

 

(a)  
If any Administrative Party receives a payment insufficient to discharge all the
amounts then due and payable by the Obligors under the Finance Documents, the
Administrative Party must apply that payment towards the obligations of the
Obligors under the Finance Documents in the following order:

 

(i)  
first, in or towards payment pro rata of any unpaid fees of the Administrative
Parties as well as any costs and expenses of the Facility Agent payable in
accordance with the terms of the Finance Documents;

 

(ii)  
secondly, in or towards payment pro rata of any accrued interest or fee due but
unpaid under this Agreement;

 

(iii)  
thirdly, in or towards payment pro rata of any principal amount due but unpaid
under this Agreement; and

 

(iv)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

(b)  
The Facility Agent must, if so directed by the Lenders, vary the order set out
in subparagraphs (a)(ii) to (iv) above and promptly notify the Obligors of such
change.

 

(c)  
This Subclause will override any appropriation made by an Obligor.

 

14.8  
Timing of payments

 
  If a Finance Document does not provide for when a particular payment is due,
that payment will be due within ten Business Days of demand by the relevant
Finance Party.
 

15.  
GUARANTEE AND INDEMNITY

 

15.1  
Guarantee and indemnity

 
  The Guarantor irrevocably and unconditionally:
 

(a)  
guarantees to each Finance Party punctual performance by the Company of all its
obligations under the Finance Documents;

 

(b)  
undertakes with each Finance Party that, whenever the Company does not pay any
amount when due under or in connection with any Finance Document, the Guarantor
must within two Business Days of demand by the Facility Agent pay that amount as
if it were the principal obligor in respect of that amount; and

 

(c)  
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal; the amount of the cost, loss or
liability under this indemnity will be equal to the amount the Finance Party
would otherwise have been entitled to recover from the Company under the Finance
Documents had such guaranteed obligation not been unenforceable, invalid or
illegal.

 

15.2  
Continuing guarantee

 
  This guarantee is a continuing guarantee and will extend to the ultimate
balance of all sums payable by the Company under the Finance Documents,
regardless of any intermediate payment or discharge in whole or in part.
 

15.3  
Reinstatement

 

(a)  
If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of an Obligor or any security for those
obligations or otherwise) or arrangement is made in whole or in part on the
faith of any payment, security or other disposition which is avoided or must be
restored on insolvency, liquidation, administration or other similar event, the
liability of the Guarantor under this Clause will continue or be reinstated as
if the discharge or arrangement had not occurred.

 

(b)  
Each Finance Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

 

15.4  
Waiver of defences

 
  The obligations of the Guarantor under this Clause will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Clause (without limitation and
whether or not known to it or any Finance Party). This includes:
 

(a)  
any time, consent or waiver granted to, or composition with, any Obligor or
other person;

 

(b)  
any release of any Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

(c)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or any other person;

 

(d)  
any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 

(e)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Obligor or any other
person;

 

(f)  
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

 

(g)  
any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Finance Document or any other document or
security; or

 

(h)  
any insolvency or similar proceedings.

 

15.5  
Immediate recourse

 

(a)  
The Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
right or security or claim payment from any person before claiming from the
Guarantor under this Clause.

 

(b)  
This waiver applies irrespective of any law or any provision of a Finance
Document to the contrary.

 

15.6  
Appropriations

 
  Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may without affecting the
liability of the Guarantor under this Clause:
 

(a)  
(i)refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf)
against those amounts; or

 

(ii)  
apply and enforce them in such manner and order as it sees fit (whether against
those amounts or otherwise); and

 

(b)  
hold in an interest-bearing suspense account any moneys received on account of
the Guarantor's liability under this Clause.

 

15.7  
Non-competition

 
  Unless:
 

(a)  
all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full; or

 

(b)  
the Facility Agent otherwise directs,

 
  the Guarantor will not, after a claim has been made or by virtue of any
payment or performance by it under this Clause:
 

(i)  
be subrogated to any rights, security or moneys held, received or receivable by
any Finance Party (or any trustee or agent on its behalf);

 

(ii)  
be entitled to any right of contribution or indemnity in respect of any payment
made or moneys received on account of the Guarantor's liability under this
Clause;

 

(iii)  
claim, rank, prove or vote as a creditor of the Company or its estate in
competition with any Finance Party (or any trustee or agent on its behalf)
unless it immediately turns over to the Finance Parties any proceeds that it
recovers as a creditor; or

 

(iv)  
receive, claim or have the benefit of any payment, distribution or security from
or on account of the Company, or exercise any right of set-off as against the
Company.

 
  The Guarantor must hold in trust for and immediately pay or transfer to the
Facility Agent for the Finance Parties any payment or distribution or benefit of
security received by it contrary to this Clause or in accordance with any
directions given by the Facility Agent under this Clause.
 

15.8  
Additional security

 
  This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 

16.  
REPRESENTATIONS AND WARRANTIES

 

16.1  
Representations and warranties

 
  The representations and warranties set out in this Clause are made by each
Obligor or (if it so states) either one of them to each Finance Party and are
subject to Clause 19.11 (BLIO Matters).
 

16.2  
Status

 
  It is a limited liability company or corporation duly organised, validly
existing and in good standing under the laws of its jurisdiction of
incorporation.
 

16.3  
Powers, authority and non-conflict

 
  The execution, delivery and performance by it of the Finance Documents to
which it is a party, and the consummation of the transactions contemplated
hereby, are within its corporate powers, have been duly authorised by all
necessary corporate action, and do not contravene:
 

(a)  
any of its constitutional documents; or

 

(b)  
any law or contractual restriction binding on or affecting it.

 

16.4  
Authorisations

 
  No authorisation or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by it of any Finance
Document to which it is a party.
 

16.5  
Legal validity

 
  Each Finance Document to which it is a party has been duly executed and
delivered by it. Subject to the Legal Reservations, each Finance Document to
which it is a party, is its legal, valid and binding obligations enforceable
against it in accordance with such Finance Document's respective terms.
 

16.6  
Financial statements

 
  The Guarantor represents and warrants that the Consolidated balance sheet of
the Guarantor as at 25 December, 2004, and the related Consolidated statements
of income and cash flows of the Group for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, independent public
accountants, and the Consolidated balance sheet of the Group as at 25 June, 2005
and the related Consolidated statements of income and cash flows of the Group
for the six months then ended, duly certified by the chief financial officer of
the Guarantor, copies of which have been furnished to each Lender, fairly
present, subject, in the case of said balance sheet as at 25 June, 2005 and said
statements of income and cash flows for the six months then ended, to year-end
audit adjustments, the Consolidated financial condition of the Group as at such
dates and the Consolidated results of the operations of the Group for the
periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. At the date of this Agreement there
has been no Material Adverse Change since 25 December, 2004, other than as
publicly disclosed prior to the date of this Agreement.
 

16.7  
Litigation

 
  At the date of this Agreement there is no pending or threatened action, suit,
investigation, litigation or proceeding, including, without limitation, any
Environmental Action, affecting any member of the Group before any court,
governmental agency or arbitrator that:
 

(a)  
could be reasonably likely to have a Material Adverse Effect (other than matters
as are identified in the periodic report of the Guarantor, which are filed prior
to the date of this Agreement with the SEC); or

 

(b)  
purports to affect the legality, validity or enforceability of this Agreement or
any other Finance Document or the consummation of the transactions contemplated
hereby.

 

16.8  
Use of credit

 
  It is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System), and no proceeds of any
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock.
 

16.9  
Title to property

 
  The Company represents and warrants that it, and the Guarantor represents and
warrants that each member of the Group has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilise such properties for their
intended purposes and that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 

16.10  
Intellectual property

 
  The Company represents and warrants that it, and the Guarantor represents and
warrants that each member of the Group owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by each member of the Group does
not infringe upon the rights of any other person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 

16.11  
Compliance with laws

 
  The Company represents and warrants that it, and the Guarantor represents and
warrants that each member of the Group is in compliance with all laws
(including, without limitation, ERISA, Environmental Laws and the Patriot Act),
regulations and orders of any governmental authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 

16.12  
Investment Company Act

 
  The Company represents and warrants that it is not, and the Guarantor
represents and warrants that no member of the Group is:
 

(a)  
an "investment company" as defined in, or subject to regulation under, the
Investment Company Act of 1940; or

 

(b)  
a "holding company" as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

16.13  
Taxes

 

(a)  
The Company represents and warrants that it, and the Guarantor represents and
warrants that each member of the Group has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all taxes required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except:

 

(i)  
taxes that are being contested in good faith by appropriate proceedings and for
which such person has set aside on its books reserves where required by GAAP; or

 

(ii)  
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

(b)  
The Company represents and warrants that for Tax purposes, it is resident only
in the jurisdiction of its incorporation.

 

16.14  
Ownership of the Company

 
  The Company is a wholly-owned Subsidiary of the Guarantor.
 

16.15  
Material Subsidiaries

 
  Attached hereto at Schedule 6 is a list of each Material Subsidiary on the
date hereof.
 

16.16  
Dutch Banking Act

 

(a)  
If the Company is a credit institution (kredietinstelling) under the Dutch
Banking Act, it is in compliance with the applicable provisions of the Dutch
Banking Act and any implementing regulation, including the Dutch Exemption
Regulation.

 

(b)  
On the date of this Agreement the Company has verified the status of each person
which is a Lender under this Agreement either as:

 

(i)  
a Professional Market Party under the Dutch Exemption Regulation; or 

 

(ii)  
exempted from the requirement to be a Professional Market Party because it forms
part of a closed circle (besloten kring) with the Company.

 

(c)  
The Company will be deemed to have complied with its verification obligation set
out under (b)(i) above, if it could reasonably assume that the Lender concerned
is a Professional Market Party on the basis of:

 

(i)  
information from public registers;

 

(ii)  
information from a recognised rating institution within the meaning of the Dutch
capital adequacy rules for credit institutions as set out in the Credit System
Supervision Manual (Handboek Wtk) part 9001-02;

 

(iii)  
information received from such Lender; or

 

(iv)  
an express confirmation from such Lender.

 

16.17  
Times for making representations and warranties

 

(a)  
The representations and warranties set out in this Clause are made by each
Obligor on the date of this Agreement.

 

(b)  
Unless a representation and warranty is expressed to be given at a specific
date, each representation and warranty is deemed to be repeated by each Obligor
on the Utilisation Date and the first day of each Interest Period.

 

(c)  
When a representation and warranty is repeated, it is applied to the
circumstances existing at the time of repetition.

 

17.  
POSITIVE COVENANTS

 

17.1  
General

 
  For so long as any amount is outstanding under any of the Finance Documents or
any Lender shall have any Commitment under this Agreement, each Obligor agrees
to be bound by the covenants set out in this Clause relating to it and, where
the covenant is expressed to apply to each member of the Group, each Obligor
must ensure that each of its Subsidiaries performs that covenant. Each covenant
is subject to Clause 19.11 (BLIO Matters).
 

17.2  
Compliance with laws

 
  The Guarantor must comply, and cause each of its Subsidiaries to comply, with
all applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA, Environmental Laws and the Patriot
Act to the extent that the failure to do so could reasonably be expected to
result in a Material Adverse Effect.
 

17.3  
Payment of taxes

 
  The Guarantor must pay and discharge, and cause each of its Subsidiaries to
pay and discharge, before the same shall become delinquent:
 

(a)  
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property; and

 

(b)  
all lawful claims that, if unpaid, might by law become a Security Interest upon
its property,

 
  provided, however, that neither the Guarantor nor any of its Subsidiaries
shall be required to pay or discharge any such tax, assessment, charge or claim
that is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained where required by GAAP, unless and
until any Security Interest resulting therefrom attaches to its property and
enforcement, collection, execution, levy or foreclosure proceedings shall have
been commenced with respect to one or more such taxes, assessments, charges,
levies or claims that, either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.
 

17.4  
Insurance

 
  The Guarantor must maintain, and cause each of its Subsidiaries to maintain,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Guarantor or such Subsidiary operates.
 

17.5  
Preservation of corporate existence

 
  The Guarantor must preserve and maintain, and cause each of its Material
Subsidiaries to preserve and maintain, its corporate existence, rights (charter
and statutory) and franchises; provided, however, that the Guarantor and its
Material Subsidiaries may consummate any merger or consolidation permitted under
Clause 18.3 (Mergers) and provided further that neither the Guarantor nor any of
its Material Subsidiaries shall be required to preserve any right or franchise
if the board of directors of the Guarantor or such Subsidiary shall reasonably
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Guarantor or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the
Guarantor, such Subsidiary or the Lenders.
 

17.6  
Inspection rights

 
  The Guarantor must, at any reasonable time and from time to time upon no less
than 5 Business Days' prior notice to the Guarantor, permit the Facility Agent
or any of the Lenders or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, any member of the Group, and to discuss the affairs, finances
and accounts of any member of the Group with any of their officers or directors
and with their independent certified public accountants.
 

17.7  
Maintenance of accounts

 
  The Guarantor must keep, and cause each of its Material Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Guarantor
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
 

17.8  
Maintenance of properties

 
  The Guarantor must maintain and preserve, and cause each of its Material
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
 

17.9  
Ownership of the Company

 
  The Guarantor must maintain 100 per cent. direct or indirect ownership of the
Company.
 

17.10  
Reporting requirements

 

(a)  
The Guarantor (or the Company in the case of (ii) below) must supply to the
Facility Agent in sufficient copies for all the Lenders:

 

(i)  
as soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year of the Guarantor, a Consolidated
balance sheet of the Group as of the end of such quarter and Consolidated
statements of income and cash flows of the Group for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by the chief financial
officer, treasurer or controller of the Guarantor as having been prepared in
accordance with GAAP and certificates of the chief financial officer, treasurer
or controller of the Guarantor as to compliance with the terms of this Agreement
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Clause 18.8 (Financial covenants), provided that in the event of
any change in GAAP used in the preparation of such financial statements, the
Guarantor shall also provide, if necessary for the determination of compliance
with Clause 18.8 (Financial covenants), a statement of reconciliation conforming
such financial statements to GAAP;

 

(ii)  
as soon as available and in any event within 60 days after the end of each of
the first half of each fiscal year of the Company, interim financial statements
of the Company;

 

(iii)  
as soon as available and in any event within 105 days after the end of each
fiscal year of the Guarantor, a copy of the audited annual report for such year
for the Group, containing a Consolidated balance sheet of the Group as of the
end of such fiscal year and Consolidated statements of income and cash flows of
the Group for such fiscal year, in each case accompanied by an opinion
acceptable to the Majority Lenders by PricewaterhouseCoopers, LLP or other
independent public accountants acceptable to the Majority Lenders and
certificates of the chief financial officer, treasurer or controller of the
Guarantor as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Clause 18.8 (Financial covenants), provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Guarantor shall
also provide, if necessary for the determination of compliance with Clause 18.8
(Financial covenants), a statement of reconciliation conforming such financial
statements to GAAP;

 

(iv)  
as soon as possible and in any event within five days after the occurrence of
each Default continuing on the date of such statement, a statement of the chief
financial officer, treasurer or controller of the Guarantor setting forth
details of such Default and the action that the Guarantor has taken and proposes
to take with respect thereto;

 

(v)  
promptly after the sending or filing thereof, copies of all reports that the
Guarantor sends to any of its securityholders, and copies of all reports and
registration statements that the Guarantor or any of its Subsidiaries files with
the Securities and Exchange Commission or any national securities exchange;

 

(vi)  
promptly after the commencement thereof, notice of all actions and proceedings
before any court, governmental agency or arbitrator affecting any member of the
Group of the type described in Clause 16.7 (Litigation); and

 

(vii)  
such other information respecting any member of the Group as any Lender through
the Facility Agent may from time to time reasonably request.

 

(b)  
Reports required to be delivered pursuant to (i), (iii), (v) and (vi) above
shall be deemed to have been delivered on the date on which such report is
posted on the SEC's website at www.sec.gov, and such posting shall be deemed to
satisfy the reporting requirements of (i), (iii), (v) and (vi) above; provided
that the Guarantor shall deliver paper copies of the certificate required by (i)
and (iii) above to the Facility Agent and each of the Lenders until such time as
the Facility Agent shall provide the Company or Guarantor written notice
otherwise.

 

17.11  
Know your customer requirements

 

(a)  
Each Obligor must as soon as reasonably practicable following receipt of written
request from any Finance Party supply to that Finance Party any documentation or
other evidence which is reasonably requested by that Finance Party (whether for
itself, on behalf of any Finance Party or any prospective new Lender) to enable
a Finance Party or prospective new Lender to carry out and be satisfied with the
results of all applicable know your customer requirements.

 

(b)  
Each Lender must promptly on the request of the Facility Agent supply to the
Facility Agent any documentation or other evidence which is reasonably required
by the Facility Agent to carry out and be satisfied with the results of all know
your customer requirements.

 

18.  
NEGATIVE COVENANTS AND FINANCIAL COVENANTS

 

18.1  
General

 
  For so long as any amount is outstanding under any of the Finance Documents or
any Lender shall have any Commitment under this Agreement, each Obligor agrees
to be bound by the covenants set out in this Clause relating to it and, where
the covenant is expressed to apply to each member of the Group, each Obligor
must ensure that each of its Subsidiaries performs that covenant.
 

18.2  
Negative pledge

 
  The Guarantor must not create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Security Interest on or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:
 

(a)  
Permitted Security Interests;

 

(b)  
purchase money Security Interests upon or in any real property or equipment
acquired or held by any member of the Group in the ordinary course of business
to secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Security Interests existing on such property or equipment at the
time of its acquisition (other than any such Security Interests created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property) or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided, however, that no such
Security Interest shall extend to or cover any properties of any character other
than the real property or equipment being acquired, and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Security Interest being extended, renewed or replaced, provided
further that the aggregate principal amount of the indebtedness secured by the
Security Interests referred to in this paragraph shall not exceed US$100,000,000
at any time outstanding;

 

(c)  
Security Interests arising in connection with any court action or other legal
proceeding so long as no Default under Clause 19.7 (Final judgment) has occurred
and is continuing;

 

(d)  
other Security Interests securing Debt in an aggregate principal amount not to
exceed US$50,000,000 at any time outstanding; and

 

(e)  
the replacement, extension or renewal of any Security Interest permitted by
paragraph (a) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

 

18.3  
Mergers

 
  The Guarantor must not merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any person, or permit any of its Material Subsidiaries
to do so, except that:
 

(a)  
any Material Subsidiary may merge or consolidate with or into, or dispose of
assets to, any other Subsidiary of the Guarantor;

 

(b)  
any Subsidiary of the Guarantor may merge into or dispose of assets to the
Guarantor or to the Company; and

 

(c)  
the Guarantor and/or the Company may merge with any other person so long as the
Guarantor and/or the Company (as the case may be) is the surviving corporation,

 
  provided, in each case, that no Default shall have occurred and be continuing
at the time of such proposed transaction or would result therefrom.
 

18.4  
Accounting changes

 
  The Guarantor must not make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.
 

18.5  
Change of business

 
  The Guarantor must not make, or permit any of its Material Subsidiaries to
make, any material change in the nature of the business carried on at the date
hereof by the Guarantor and its Material Subsidiaries, taken as a whole,
provided that the Guarantor and its Material Subsidiaries may expand into other
lines of business in the health products industry.
 

18.6  
Restrictive agreements

 
  The Guarantor must not directly or indirectly enter into, incur or permit to
exist, or permit any of its Subsidiaries to enter into, incur or permit to
exist, any agreement or other arrangement that prohibits, restricts or imposes
any condition upon:
 

(a)  
the ability of the Guarantor or any of its Subsidiaries to create, incur or
permit to exist any Security Interest upon any of its property or assets; or

 

(b)  
the ability of any Subsidiary of the Guarantor to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Guarantor or any other Subsidiary of the
Guarantor or to guarantee Debt of the Guarantor or any other Subsidiary of the
Guarantor;

 
  provided that:
 

(i)  
paragraph (a) above and this paragraph (b) shall not apply to restrictions and
conditions imposed by law or by this Agreement or the Existing Guarantor Credit
Agreement;

 

(ii)  
paragraph (a) above and this paragraph (b) shall not apply to restrictions and
conditions that could not be reasonably expected to cause a material adverse
effect on the ability of the Guarantor to perform any of its obligations under
this Agreement;

 

(iii)  
paragraph (a) above and this paragraph (b) shall not apply to restrictions and
conditions existing on the date hereof (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition);

 

(iv)  
paragraph (a) above and this paragraph (b) shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary of the Guarantor pending such sale, provided such restrictions and
conditions apply only to the Subsidiary of the Guarantor that is to be sold and
such sale is permitted hereunder;

 

(v)  
paragraph (a) above shall not apply to restrictions or conditions imposed by any
agreement relating to secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Debt; and

 

(vi)  
paragraph (a) above shall not apply to customary provisions in leases and
licences restricting the assignment thereof.

 

18.7  
Use of credit

 
  The Guarantor must not use, or permit any of its Subsidiaries to use, the
proceeds of any Loan to purchase or carry margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying margin stock.
 

18.8  
Financial covenants

 
  So long as any Loan shall remain unpaid or any Lender shall have any
Commitment hereunder, the Guarantor must:
 

(a)  
maintain a ratio of Consolidated Debt for Borrowed Money to Consolidated EBITDA
of the Group for the four fiscal quarters most recently ended of not greater
than 3.0:1.0; and

 

(b)  
maintain a ratio of Consolidated EBITDA of the Group for the four fiscal
quarters most recently ended to interest payable on, and amortisation of debt
discount in respect of, all Debt for Borrowed Money during such period, by the
Group of not less than 4.0:1.0.

 
  The ratios referred to in this Clause 18.8 shall be tested by reference to the
financial statements most recently delivered by the Guarantor to the Facility
Agent in accordance with Clause 17.10(a)(i) and Clause 17.10(a)(iii).
 

19.  
DEFAULT

 

19.1  
Events of Default

 
  Subject to Clause 19.11 (BLIO Matters) below, each of the events or
circumstances set out in this Clause is an Event of Default.
 

19.2  
Non-payment

 
  An Obligor does not pay on the due date any amount payable pursuant to a
Finance Document unless:
 

(i)  
its failure to pay is caused by administrative or technical error; and

 

(ii)  
payment is made within two Business Days of receiving notice that the payment
was not made on its due date.

 

19.3  
Misrepresentation

 
  Any representation or warranty made by an Obligor herein or by an Obligor (or
any of its officers) in connection with this Agreement shall prove to have been
incorrect in any material respect when made.
 

19.4  
Breach of other obligations

 

(a)  
An Obligor shall fail to perform or observe any term, covenant or agreement
contained in Clauses 17.5 (Preservation of corporate existence), 17.6
(Inspection rights), 17.10 (Reporting requirements), or 18 (Negative Covenants
and Financial Covenants); or

 

(b)  
an Obligor shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after the earlier of:

 

(i)  
written notice thereof shall have been given to the Company and the Guarantor by
the Facility Agent or any Lender; and

 

(ii)  
a responsible financial officer of the Company and the Guarantor otherwise
becomes aware of such failure.

 

19.5  
Cross-default

 

(a)  
The Guarantor or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or notional
amount of at least US$50,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Guarantor or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt;

 

(b)  
any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or

 

(c)  
any such Debt shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof.

 

19.6  
Insolvency

 
  Except as provided below, any of the following occurs in respect of the
Guarantor or any of its Material Subsidiaries:
 

(a)  
it shall generally not pay its debts as such debts become due;

 

(b)  
it admits in writing its inability to pay its debts generally;

 

(c)  
it makes a general assignment for the benefit of its creditors;

 

(d)  
any proceeding shall be instituted by or against it:

 

(i)  
seeking to adjudicate it a bankrupt or insolvent;

 

(ii)  
seeking liquidation, winding up, reorganisation, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganisation or relief of debtors; or

 

(iii)  
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property; and

 
  in the case of any such proceeding instituted against it (but not instituted
by it):
 

(iv)  
either such proceeding shall remain undismissed or unstayed for a period of 60
days; or

 

(v)  
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or

 

(e)  
the Guarantor or any of its Material Subsidiaries shall take any corporate
action to authorise any of the actions set forth above in this Clause.

 

19.7  
Final judgment

 

(a)  
Any judgments or orders for the payment of money in excess of US$25,000,000 in
the aggregate shall be rendered against the Guarantor or any of its Subsidiaries
and either:

 

(i)  
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order;

 

(ii)  
other than in respect of a settlement order, there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(iii)  
the Guarantor or any of its Subsidiaries shall be in default under a settlement
order.

 

(b)  
Any non-monetary judgment or order shall be rendered against the Guarantor or
any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect.

 

19.8  
Change of control

 

(a)  
Any person or two or more persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the U.S. Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Guarantor (or other securities convertible
into such Voting Stock) representing 30 per cent. or more of the combined voting
power of all Voting Stock of the Guarantor;

 

(b)  
during any period of up to 12 consecutive months, commencing before or after the
date of this Agreement, individuals who at the beginning of such 12-month period
were directors of the Guarantor shall cease for any reason to constitute a
majority of the board of directors of the Guarantor; or

 

(c)  
any person or two or more persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Guarantor.

 

19.9  
ERISA

 
  The Guarantor or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of US$50,000,000 in the aggregate
as a result of one or more of the following:
 

(a)  
the occurrence of any ERISA Event;

 

(b)  
the partial or complete withdrawal of the Guarantor or any of its ERISA
Affiliates from a Multiemployer Plan; or

 

(c)  
the reorganisation or termination of a Multiemployer Plan.

 

19.10  
Acceleration

 
  If an Event of Default occurs, the Facility Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Company and the
Guarantor:
 

(a)  
declare the obligation of each Lender to advance Loans to be terminated,
whereupon the same shall forthwith terminate; and

 

(b)  
declare the Loans, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the
Guarantor under the Bankruptcy Code:

 

(i)  
the obligation of each Lender to make Loans shall automatically be terminated;
and

 

(ii)  
the Loans, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Company.

 

19.11  
BLIO Matters

 

(a)  
Solely for the Waiver Period, it is agreed that, the BLIO Matters described in
the BLIO Announcements will not result in or constitute a breach of this
Agreement (including, without limitation, any misrepresentation or breach of
covenant) or an Event of Default) to the extent that:

 

(i)  
any restatements of the Guarantor's financial statements for prior financial
periods do not result in reductions in profits after tax of the Guarantor of
more than US$50,000,000 in the aggregate; and

 

(ii)  
with respect to any delay in delivery of financial statements required to be
delivered under this Agreement, such delay does not extend beyond 1 March, 2006.

 

(b)  
In this Clause:

 
  BLIO Announcements means the Guarantor's:
 

(i)  
press releases dated 26 October, 2005 and 3 November, 2005; and

 

(ii)  
filings with the SEC on Form 8-K dated 27 October, 2005 and on Form 12(b)-25
dated 3 November, 2005,

 
  in each case relating to the Guarantor's Subsidiary, BL Industria Otica, Ltda
(BLIO) and the Guarantor's related investigation.
 
  BLIO Matters means the events including, without limitation, the allegations
of improper management, improper accounting and unpaid taxes of BLIO, and the
Guarantor's related investigation, which may result in the need for the
Guarantor to:
 

(i)  
delay delivery of its financial statements to the Facility Agent under this
Agreement;

 

(ii)  
delay certain of its filings with the SEC; and

 

(iii)  
restate its financial statements for prior periods, and that such a restatement,
if necessary, would also require unrelated out-of-period entries made in prior
periods to be reclassified to the appropriate prior period.

 
  Waiver Period means the period beginning on the date of this Agreement and
ending on the Waiver Termination Date.
 
  Waiver Termination Date means the date (if any) on which holders of any Debt
owed by the Guarantor or any of its Subsidiaries in a principal or notional
amount of at least US$50,000,000 shall accelerate or give notice of acceleration
of such Debt.
 

(c)  
Notwithstanding the foregoing, with respect to the BLIO Matters, nothing in this
Clause 19.11 shall constitute an admission (i) of liability with respect to the
BLIO Matters, (ii) that any misrepresentation or breach of warranty, covenant or
other provision of this Agreement has occurred, or (iii) that an Event of
Default has occurred under this Agreement.

 

(d)  
On the Waiver Termination Date, without any further action by any Finance Party,
all of the terms and provisions set forth in this Agreement that are waived
pursuant to this Clause 19.11 and not cured prior to the Waiver Termination Date
shall have the same force and effect as if this Clause 19.11 did not exist, and
the Finance Parties shall have all of the rights and remedies afforded to them
under this Agreement with respect to any such waived terms and provisions as
though this Clause 19.11 did not exist.

 

20.  
THE ADMINISTRATIVE PARTIES

 

20.1  
Appointment of the Facility Agent

 

(a)  
Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

 

(b)  
Each Finance Party irrevocably authorises the Facility Agent to:

 

(i)  
perform the duties and to exercise the rights, powers, authorities and
discretions that are specifically given to it under or in connection with the
Finance Documents, together with any other incidental rights, powers,
authorities and discretions; and

 

(ii)  
execute each Finance Document expressed to be executed by the Facility Agent.

 

(c)  
The Facility Agent has only those duties which are expressly specified in the
Finance Documents. Those duties are solely of a mechanical and administrative
nature.

 

20.2  
Role of the Mandated Lead Arrangers

 
  Except as specifically provided in the Finance Documents, no Mandated Lead
Arranger has any obligations of any kind to any other Party in connection with
any Finance Document.
 

20.3  
No fiduciary duties

 

(a)  
Nothing in the Finance Documents makes an Administrative Party a trustee or
fiduciary for any other Party or any other person; and

 

(b)  
no Administrative Party need hold in trust any moneys paid to it or recovered by
it for a Party in connection with the Finance Documents or be liable to account
for interest on those moneys.

 

20.4  
Individual position of an Administrative Party

 

(a)  
If it is also a Lender, each Administrative Party has the same rights and powers
under the Finance Documents as any other Lender and may exercise those rights
and powers as though it were not an Administrative Party.

 

(b)  
Each Administrative Party may:

 

(i)  
accept deposits from, lend money to and generally engage in any kind of banking
or carry on any other business with an Obligor or its related entities
(including acting as an agent or a trustee for any other financing); and

 

(ii)  
retain any profits or remuneration it receives under the Finance Documents or in
relation to any other business it carries on with an Obligor or its related
entities.

 

20.5  
Reliance

 
  The Facility Agent may:
 

(a)  
rely on any representation, notice or document believed by it to be genuine and
correct and to have been signed by, or with the authority of, the proper person;

 

(b)  
rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 

(c)  
assume, unless the context otherwise requires, that any communication made by an
Obligor is made on behalf of and with the consent and knowledge of each Obligor;

 

(d)  
engage, pay for and rely on the advice or services of any professional advisers
selected by it (including those representing a Party other than the Facility
Agent); and

 

(e)  
act under the Finance Documents through its personnel and agents.

 

20.6  
Majority Lenders' instructions

 

(a)  
Unless any contrary indication appears in a Finance Document, the Facility Agent
is fully protected if it acts (or refrains from taking action) on the
instructions of the Majority Lenders in the exercise of any right, power,
authority or discretion or any matter not expressly provided for in the Finance
Documents. Unless any contrary indication appears in a Finance Document, any
such instructions given by the Majority Lenders will be binding on all the
Lenders. In the absence of instructions from the Majority Lenders (or if
appropriate, the Lenders), the Facility Agent may act (or refrain from taking
action) as it considers to be in the best interests of all the Lenders.

 

(b)  
The Facility Agent may assume that unless it has received notice to the contrary
in its capacity as Facility Agent for the Lenders, any right, power, authority
or discretion vested in any Party or the Majority Lenders has not been
exercised.

 

(c)  
The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
security satisfactory to it, whether by way of payment in advance or otherwise,
against any liability or loss which it may incur in complying with the
instructions.

 

(d)  
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings in
connection with any Finance Document.

 

20.7  
Responsibility

 

(a)  
No Administrative Party is responsible for the adequacy, accuracy and/or
completeness of any statement or information (whether written or oral) supplied
by an Administrative Party, an Obligor or any other person given in or in
connection with any Finance Document including the Information Memorandum.

 

(b)  
No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other agreement, arrangement or document entered into, made or executed
in anticipation of or in connection with any Finance Document.

 

(c)  
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 

(i)  
has been, and will continue to be, solely responsible for making its own
independent appraisal investigation of all risks arising under or in connection
with the Finance Documents including but not limited to:

 

(A)  
the financial conditions, status and nature of each member of the Group;

 

(B)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

(C)  
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

(D)  
the adequacy, accuracy and/or completeness of the Information Memorandum and any
other information provided by the Facility Agent, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(ii)  
has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document or agreement
entered into in anticipation of or in connection with any Finance Document.

 

20.8  
Exclusion of liability

 

(a)  
Without limiting paragraph (b) below, the Facility Agent is not liable or
responsible for any action taken or not taken by it under or in connection with
any Finance Document, unless directly caused by its gross negligence or wilful
misconduct.

 

(b)  
No Party (other than the relevant Administrative Party) may take any proceedings
against any officers, employees or agents of another Administrative Party in
respect of any claim it might have against that Administrative Party or in
respect of any act or omission of any kind by that officer, employee or agent in
connection with any Finance Document. Any officer, employee or agent of an
Administrative Party may rely on this Subclause and enforce its terms under the
Contracts (Rights of Third Parties) Act 1999.

 

(c)  
The Facility Agent is not liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Facility Agent if the Facility Agent has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Facility
Agent for that purpose.

 

(d)            (i)  
Nothing in this Agreement will oblige any Administrative Party to carry out any
know your customer requirement or other checks in relation to any person on
behalf of any Finance Party.

 

(ii)  
Each Finance Party confirms to each Administrative Party that it is solely
responsible for any know your customer requirements or checks it is required to
carry out and that it may not rely on any statement in relation to those
requirements or checks made by any of the Administrative Parties.

 

20.9  
Default

 

(a)  
The Facility Agent is not obliged to monitor or enquire whether a Default has
occurred. The Facility Agent is not deemed to have knowledge of the occurrence
of a Default.

 

(b)  
If the Facility Agent:

 

(i)  
receives notice from a Party referring to this Agreement, describing a Default
and stating that the circumstances described is a Default; or

 

(ii)  
is aware of the non-payment of any principal, interest or fee payable to a
Finance Party (other than the Facility Agent or a Mandated Lead Arranger) under
this Agreement,

 
  it must promptly notify the other Finance Parties.
 

20.10  
Information

 

(a)  
The Facility Agent must promptly forward to a Party the original or a copy of
any document which is delivered to the Facility Agent by a Party for any other
Party.

 

(b)  
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

(c)  
Except as provided above, the Facility Agent has no duty:

 

(i)  
either initially or on a continuing basis to provide any Lender with any credit
or other information concerning the risks arising under or in connection with
the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 

(ii)  
unless specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from any Obligor.

 

(d)  
In acting as Facility Agent for the Finance Parties, the agency division of the
Facility Agent is treated as a separate entity from its other divisions and
departments. If information is received by another division or department of the
Facility Agent, it may be treated as confidential to that division or department
and the Facility Agent shall not be deemed to have notice of it.

 

(e)  
The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required in respect
of any term of the Finance Documents.

 

(f)  
Each Obligor irrevocably authorises the Facility Agent to disclose to the other
Finance Parties any information which, in its opinion, is received by it in its
capacity as the Facility Agent.

 

20.11  
Indemnities

 

(a)  
Without limiting the liability of any Obligor under the Finance Documents, each
Lender must indemnify the Facility Agent, within three Business Days of demand,
for that Lender's Pro Rata Share of any cost, loss or liability incurred by the
Facility Agent in acting as the Facility Agent under the Finance Documents
(unless the Facility Agent has been reimbursed by an Obligor under a Finance
Document), except to the extent that the cost, loss or liability is caused by
the Facility Agent's gross negligence or wilful misconduct.

 

(b)  
If a Party owes an amount to the Facility Agent under the Finance Documents, the
Facility Agent may, after giving notice to that Party:

 

(i)  
deduct from any amount received by it for that Party any amount due to the
Facility Agent from that Party under a Finance Document but unpaid; and

 

(ii)  
apply that amount in or towards satisfaction of the owed amount.

 
  That Party will be regarded as having received the amount so deducted.
 

20.12  
Compliance

 
  Each Administrative Party may refrain from doing anything (including
disclosing any information) which might, in its opinion, constitute a breach of
any law or regulation or be otherwise actionable at the suit of any person, and
may do anything which, in its opinion, is necessary or desirable to comply with
any law or regulation.
 

20.13  
Resignation of the Facility Agent

 

(a)  
The Facility Agent may resign and appoint any of its Affiliates as successor
Facility Agent by giving notice to the other Finance Parties, the Company and
the Guarantor.

 

(b)  
Alternatively, the Facility Agent may resign by giving notice to the Finance
Parties, the Company and the Guarantor, in which case the Majority Lenders may
appoint a successor Facility Agent.

 

(c)  
If no successor Facility Agent has been appointed under paragraph (b) above
within 30 days after notice of resignation was given, the Facility Agent may
appoint a successor Facility Agent.

 

(d)  
The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Company and the Guarantor prior to the appointment. Any
successor Facility Agent must have an office in the U.K.

 

(e)  
The resignation of the Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the successor Facility Agent
notifies all the Parties that it accepts its appointment. On giving the
notification, the successor Facility Agent will succeed to the position of the
Facility Agent and the term Facility Agent will mean the successor Facility
Agent.

 

(f)  
The retiring Facility Agent must, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as the Facility Agent under the Finance Documents.

 

(g)  
Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Facility Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was the Facility Agent, and,
subject to paragraph (f) above, it will have no further obligations under any
Finance Document.

 

20.14  
Relationship with Lenders

 

(a)  
The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) unless it has
received not less than five Business Days' prior notice from that Lender to the
contrary in accordance with the terms of this Agreement.

 

(b)  
The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 

(c)  
The Facility Agent must keep a record of all the Parties and supply any other
Party with a copy of the record on request. The record will include each
Lender's Facility Office(s) and contact details for the purposes of this
Agreement.

 

(d)  
Each Lender must supply the Facility Agent with any information required by the
Facility Agent in order to calculate the Mandatory Cost in accordance with
Schedule 4 (Calculation of the Mandatory Cost).

 

20.15  
Notice period

 
  Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.
 

20.16  
Deduction from amounts payable by the Facility Agent

 
  If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party must be regarded as having received any
amount so deducted.
 

21.  
EVIDENCE AND CALCULATIONS

 

21.1  
Accounts

 
  Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.
 

21.2  
Certificates and determinations

 
  Any certification or determination by a Finance Party of a rate or amount
under the Finance Documents will be, in the absence of manifest error,
conclusive evidence of the matters to which it relates.
 

21.3  
Calculations

 
  Any interest or fee accruing under this Agreement accrues from day to day and
is calculated on the basis of the actual number of days elapsed and a year of
360 days or if market practice differs, in accordance with market practice.
 

22.  
FEES

 

22.1  
Facility Agent's fee

 
  The Company must pay to the Facility Agent for its own account an agency fee
in the manner agreed in the Fee Letter between the Facility Agent and the
Company.
 

22.2  
Participation fees

 
  The Company must pay to the Mandated Lead Arrangers or the Facility Agent, as
applicable, the participation fees in the manner agreed in the Fee Letter
between the Mandated Lead Arrangers and the Company.
 

22.3  
Arrangement fees

 
  The Company must pay to each of the Mandated Lead Arrangers for their own
account the arrangement fees in the manner agreed in each Fee Letter between a
Mandated Lead Arranger and the Company.
 

23.  
INDEMNITIES AND BREAK COSTS

 

23.1  
Currency indemnity

 

(a)  
The Company must, as an independent obligation, indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

 

(i)  
that Finance Party receiving an amount in respect of an Obligor's liability
under the Finance Documents; or

 

(ii)  
that liability being converted into a claim, proof, judgment or order,

 
  in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.
 

(b)  
Unless otherwise required by law, each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 

23.2  
Other indemnities

 

(a)  
The Company must indemnify each Finance Party against any loss or liability
which that Finance Party incurs as a consequence of:

 

(i)  
the occurrence of any Event of Default;

 

(ii)  
any failure by an Obligor to pay any amount due under a Finance Document on its
due date, including any resulting from any distribution or redistribution of any
amount among the Lenders under this Agreement;

 

(iii)  
(other than by reason of the gross negligence, wilful misfeasance or default by
that Finance Party) the Loan not being made after the Request has been
delivered;

 

(iv)  
the Loan (or part of the Loan) not being prepaid in accordance with this
Agreement; or

 

(v)  
any representation made under Clause 16.16 (Dutch Banking Act) or Clause 26.2
(Assignments and transfers by Lenders) being incorrect when made or deemed to be
made. A Lender which makes a representation which is untrue in relation to its
status as a Professional Market Party or its status as part of a closed circle
(besloten kring) cannot make a demand under this paragraph.

 
  The Company's liability in each case includes any loss or expense on account
of funds borrowed, contracted for or utilised to fund any amount payable under
any Finance Document or any Loan.
 

(b)  
The Company must indemnify the Facility Agent against any loss or liability
incurred by the Facility Agent (acting reasonably) as a result of:

 

(i)  
investigating any event which the Facility Agent reasonably believes to be a
Default; or

 

(ii)  
acting or relying on any notice which the Facility Agent reasonably believes to
be genuine, correct and appropriately authorised.

 

23.3  
Break Costs

 

(a)  
The Company must pay to each Lender its Break Costs if the Loan or an overdue
amount is repaid or prepaid other than on the last day of any Interest Period
applicable to it.

 

(b)  
Break Costs are the amount (if any) determined by the relevant Lender acting
reasonably, by which:

 

(i)  
the interest (excluding Margin) which that Lender would have received for the
period from the date of receipt of any part of its share in the Loan or an
overdue amount to the last day of the applicable Interest Period for that Loan
or overdue amount if the principal or overdue amount received had been paid on
the last day of that Interest Period;

 
  exceeds
 

(ii)  
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period.

 

(c)  
Each Lender must supply to the Facility Agent for the Company and the Guarantor
details of the amount of any Break Costs claimed by it under this Subclause.

 

24.  
EXPENSES

 

24.1  
Initial costs

 
  The Company must pay to the Facility Agent the amount of all costs and
expenses (including fees of legal counsel to the Facility Agent only) reasonably
and properly incurred by it in connection with the negotiation, preparation,
printing, entry into, syndication and execution of the Finance Documents
provided that the Company and the Guarantor approved such costs and expenses
prior to their being incurred.
 

24.2  
Subsequent costs

 
  The Company must pay to the Facility Agent the amount of all costs and
expenses (including legal fees) reasonably incurred by it in connection with:
 

(a)  
the negotiation, preparation, printing and entry into of any Finance Document
(other than a Transfer Certificate) executed after the date of this Agreement;

 

(b)  
any amendment, waiver or consent requested by or on behalf of an Obligor
provided that the Company and the Guarantor approved such costs and expenses
prior to their being incurred; and

 

(c)  
any amendment, waiver or consent specifically allowed by this Agreement.

 

24.3  
Enforcement costs

 
  The Company must pay to each Finance Party the amount of all costs and
expenses (including legal fees) incurred by it in connection with the
enforcement of, or the preservation of any rights under, any Finance Document.
 

24.4  
Timing for payments of costs

 
  All payments under this Clause will be due within thirty days of demand by the
relevant Finance Party.
 

25.  
AMENDMENTS AND WAIVERS

 

25.1  
Procedure

 

(a)  
Except as provided in this Clause, any term of the Finance Documents may only be
amended, replaced or waived with the agreement of the Company, the Guarantor and
the Majority Lenders. The Facility Agent may effect, on behalf of any Finance
Party, an amendment or waiver allowed under this Clause.

 

(b)  
The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under paragraph (a) above. Any such amendment or waiver is
binding on all the Parties.

 

25.2  
Exceptions

 

(a)  
An amendment or waiver which relates to:

 

(i)  
the definition of Majority Lenders in Clause 1.1 (Definitions);

 

(ii)  
an extension of the date of payment of any amount to a Lender under the Finance
Documents;

 

(iii)  
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

 

(iv)  
an increase in, or an extension of, a Commitment or the Total Commitments
(except as expressly provided in Clause 2.3 (Extension Option);

 

(v)  
a release of an Obligor other than in accordance with the terms of this
Agreement;

 

(vi)  
a term of a Finance Document which expressly requires the consent of each
Lender;

 

(vii)  
the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents; or

 

(viii)  
this Clause,

 
  may only be made with the consent of all the Lenders.
 

(b)  
An amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 

(c)  
A Fee Letter may be amended or waived with the agreement of the Administrative
Party that is a party to that Fee Letter and the Company and the Guarantor.

 

25.3  
Change of currency

 
  If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.
 

25.4  
Waivers and remedies cumulative

 
  The rights and remedies of each Finance Party under the Finance Documents:
 

(a)  
may be exercised as often as necessary;

 

(b)  
are cumulative and not exclusive of its rights or remedies under the general
law; and

 

(c)  
may be waived only in writing and specifically.

 
  Delay in exercising or non-exercise of any right or remedy is not a waiver of
that right or remedy.
 

26.  
CHANGES TO THE PARTIES

 

26.1  
Assignments and transfers by Obligors

 
  Neither Obligor may assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of all the Lenders.
 

26.2  
Assignments and transfers by Lenders

 

(a)  
A Lender (the Existing Lender) may, subject to the following provisions of this
Subclause, at any time assign or transfer (including by way of novation) any of
its rights and obligations under this Agreement to any other person (the New
Lender).

 

(b)  
Unless the Guarantor and the Facility Agent otherwise agree and except as
provided below, a transfer of part of a Commitment or part of its rights and
obligations under this Agreement by the Existing Lender must be in a minimum
amount of US$5,000,000 and an integral multiple of US$1,000,000.

 

(c)  
The consent of the Guarantor is required for any assignment or transfer unless:

 

(i)  
the assignment is by way of security to any U.S. Federal Reserve Bank;

 

(ii)  
the New Lender is another Lender or an Affiliate of a Lender, in which case
prior written notice must be given by the Existing Lender to the Company, the
Guarantor and the Facility Agent; or

 

(iii)  
an Event of Default is outstanding.

 
  The consent of the Guarantor must not be unreasonably withheld or delayed. The
Guarantor will be deemed to have given its consent five Business Days after the
Guarantor is given notice of the request unless it is expressly refused by the
Guarantor within that time.
 

(d)  
The Facility Agent is not obliged to execute a Transfer Certificate or otherwise
give effect to an assignment or transfer until it has completed all know your
customer requirements to its satisfaction. The Facility Agent must promptly
notify the Existing Lender and the New Lender if there are any such
requirements.

 

(e)  
If the consent of the Guarantor is required for any assignment or transfer
(irrespective of whether it may be unreasonably withheld or not), the Facility
Agent is not obliged to execute a Transfer Certificate if the Guarantor
withholds its consent.

 

(f)    (i)  
If, on the date of an assignment or transfer, it is a requirement of Dutch law
that each Lender must be a Professional Market Party:

 

(A)  
unless the New Lender is a Professional Market Party, the consent of the Company
is required for any assignment or transfer;

 

(B)  
the Company's consent must not be unreasonably withheld or delayed;

 

(C)  
the Company will be deemed to have given its consent five Business Days after
the Company and the Guarantor are given written notice of the request together
with a copy of a Transfer Certificate signed by the New Lender confirming that
it is a Professional Market Party or forms part of a closed circle with the
Company unless it is expressly refused by the Company within that time because
either:

 

I.  
the proposed New Lender is not a Professional Market Party or does not form part
of a closed circle (besloten kring) with the Company; or

 

II.  
the Company has demonstrated that it is in good faith unable to determine with
certainty whether the proposed New Lender is a Professional Market Party or
forms part of a closed circle (besloten kring) with the Company;

 

(D)  
the New Lender must comply with the obligations set out in paragraph (ii) below;

 

(E)  
the Company must make the representation set out in paragraph (iii) below; and

 

(F)  
no assignment or transfer will be effective unless both the New Lender and the
Company have complied with the requirements of this Subclause.

 

(ii)  
On the date the assignment or transfer becomes effective the New Lender must
make the representation on the terms set out in paragraph 3 of the Transfer
Certificate.

 

(iii)  
On the date that a New Lender becomes party to this Agreement as a Lender the
Company represents that on that date it has verified the status of that New
Lender either as:

 

(A)  
a Professional Market Party under the Dutch Exemption Regulation; 

 

(B)  
exempted from the requirement to be a Professional Market Party because it forms
part of a closed circle (besloten kring) with the Company; or

 

(C)  
The Company will be deemed to have complied with its verification obligation set
out under (A) above, if it could reasonably assume that the New Lender concerned
is a Professional Market Party on the basis of:

 

I.  
information from public registers;

 

II.  
information from a recognised rating institution within the meaning of the Dutch
capital adequacy rules for credit institutions as set out in the Credit System
Supervision Manual (Handboek Wtk) part 9001-02;

 

III.  
information received from such New Lender; or

 

IV.  
an express confirmation from such New Lender.

 

(g)  
An assignment of rights will only be effective if the New Lender confirms to the
Facility Agent, the Company, and the Guarantor in form and substance
satisfactory to the Facility Agent that it is bound by obligations to the other
Finance Parties under this Agreement equivalent to those it would have been
under if it were an Original Lender.

 

(h)  
A transfer of obligations will be effective only if either:

 

(i)  
rights are assigned and obligations released and equivalent obligations assumed
in accordance with the following provisions of this Clause; or

 

(ii)  
the obligations are novated in accordance with the following provisions of this
Clause.

 

(i)  
Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of US$3,500.

 

(j)  
Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

 

26.3  
Transfer Certificates

 

(a)  
In this Subclause:

 
  Transfer Date means, for a Transfer Certificate, the later of:
 

(i)  
the proposed Transfer Date specified in that Transfer Certificate;

 

(ii)  
the date on which the Facility Agent executes that Transfer Certificate; and

 
  a reference to an assignment includes any related release and assumption.
 

(b)  
An assignment or novation is effected if:

 

(i)  
the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

 

(ii)  
the Facility Agent executes it.

 
  The Facility Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.
 

(c)  
Each Finance Party (other than the Existing Lender and the New Lender)
irrevocably authorises the Facility Agent to execute any duly completed Transfer
Certificate on its behalf.

 

(d)  
For a transfer by assignment on the Transfer Date:

 

(i)  
the Existing Lender will assign absolutely to the New Lender the Existing
Lender's rights expressed to be the subject of the assignment in the Transfer
Certificate;

 

(ii)  
the Existing Lender will be released from the obligations expressed to be the
subject of the release in the Transfer Certificate; and

 

(iii)  
the New Lender will become a Lender under this Agreement and will be bound by
obligations equivalent to those from which the Existing Lender is released under
sub-paragraph (ii) above.

 

(e)  
For a transfer by novation on the Transfer Date:

 

(i)  
the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender;

 

(ii)  
the Existing Lender will be released from those obligations and cease to have
those rights; and

 

(iii)  
the New Lender will become a Lender under this Agreement and be bound by the
terms of this Agreement as a Lender.

 

(f)  
The Facility Agent must, as soon as reasonably practicable after it has executed
a Transfer Certificate, send a copy of that Transfer Certificate to the Company
and the Guarantor.

 

26.4  
Limitation of responsibility of Existing Lender

 

(a)  
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)  
the financial condition of an Obligor; or

 

(ii)  
the legality, validity, effectiveness, enforceability, adequacy, accuracy,
completeness or performance of:

 

(A)  
any Finance Document or any other document;

 

(B)  
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document, or

 

(C)  
any observance by any Obligor of its obligations under any Finance Document or
any other documents,

 
  and any representations or warranties implied by law are excluded.
 

(b)  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

(i)  
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 

(ii)  
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

 

(c)  
Nothing in any Finance Document requires an Existing Lender to:

 

(i)  
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause; or

 

(ii)  
support any losses incurred by the New Lender by reason of the non-performance
by either Obligor of its obligations under any Finance Document or otherwise.

 

26.5  
Participations

 
  Any Lender may at any time, without the consent of the Company, the Guarantor
or the Facility Agent and without notice to the Facility Agent, sell
participations to any person in all or a portion of such Lender's rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it) provided that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement.
 

26.6  
Costs resulting from change of Lender or Facility Office

 
  If:
 

(a)  
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 

(b)  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to pay a Tax Payment or an Increased
Cost,

 
  then the relevant Obligor need only pay that Tax Payment or Increased Cost to
the same extent that it would have been obliged to if no assignment, transfer or
change had occurred.
 

26.7  
Changes to the Reference Banks

 
  If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company and the Guarantor) appoint another Lender or an
Affiliate of a Lender to replace that Reference Bank.
 

27.  
DISCLOSURE OF INFORMATION

 

(a)  
Each Finance Party must keep confidential any information supplied to it by or
on behalf of any Obligor in connection with the Finance Documents. However,
subject to the terms of any confidentiality agreement then binding between an
Obligor and the Finance Party, a Finance Party is entitled to disclose
information:

 

(i)  
which is publicly available, other than as a result of a breach by that Finance
Party of this Clause;

 

(ii)  
in connection with any legal or arbitration proceedings provided that to the
extent practicable under the circumstances and lawful, that Finance Party shall
provide the Obligors with prompt notice of the requested disclosure so that any
Obligor may seek an order protecting against or limiting such disclosure;

 

(iii)  
if required to do so under any law or regulation;

 

(iv)  
to a governmental, banking, taxation or other regulatory authority;

 

(v)  
to its professional advisers;

 

(vi)  
to any rating agency;

 

(vii)  
to the extent allowed under paragraph (b) below;

 

(viii)  
to another Obligor; or

 

(ix)  
with the agreement of the relevant Obligor.

 

(b)  
A Finance Party may disclose to an Affiliate or any person with whom it may
enter, or has entered into, any kind of transfer, participation or other
agreement in relation to this Agreement (a participant):

 

(i)  
a copy of any Finance Document; and

 

(ii)  
any information which that Finance Party has acquired under or in connection
with any Finance Document.

 
  However, before a participant may receive any confidential information, it
must agree with the relevant Finance Party to keep that information confidential
on the terms of paragraph (a) above.
 

28.  
SET-OFF

 
  A Finance Party may set off any matured obligation owed to it by an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to an Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 

29.  
PRO RATA SHARING

 

29.1  
Redistribution

 
  If any amount owing by an Obligor under this Agreement to a Finance Party (the
recovering Finance Party) is discharged by payment, set-off or any other manner
other than in accordance with this Agreement (a recovery), then:
 

(a)  
the recovering Finance Party must, within three Business Days, supply details of
the recovery to the Facility Agent;

 

(b)  
the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Finance Party would have received if the recovery
had been received and distributed by the Facility Agent under this Agreement;
and

 

(c)  
the recovering Finance Party must pay to the Facility Agent an amount equal to
the excess (the redistribution).

 

29.2  
Effect of redistribution

 

(a)  
The Facility Agent must treat a redistribution as if it were a payment by the
relevant Obligor under this Agreement and distribute it among the Finance
Parties, other than the recovering Finance Party, accordingly.

 

(b)  
When the Facility Agent makes a distribution under paragraph (a) above, the
recovering Finance Party will be subrogated to the rights of the Finance Parties
which have shared in that redistribution.

 

(c)  
If and to the extent that the recovering Finance Party is not able to rely on
any rights of subrogation under paragraph (b) above, the relevant Obligor will
owe the recovering Finance Party a debt which is equal to the redistribution,
immediately payable and of the type originally discharged.

 

(d)  
If:

 

(i)  
a recovering Finance Party must subsequently return a recovery, or an amount
measured by reference to a recovery, to an Obligor; and

 

(ii)  
the recovering Finance Party has paid a redistribution in relation to that
recovery,

 
  each Finance Party must reimburse the recovering Finance Party all or the
appropriate portion of the redistribution paid to that Finance Party, together
with interest for the period while it held the redistribution. In this event,
the subrogation in paragraph (b) above will operate in reverse to the extent of
the reimbursement.
 

29.3  
Exceptions

 
  Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:
 

(a)  
it would not, after the payment, have a valid claim against the relevant Obligor
in the amount of the redistribution; or

 

(b)  
it would be sharing with another Finance Party any amount which the recovering
Finance Party has received or recovered as a result of legal or arbitration
proceedings, where:

 

(i)  
the recovering Finance Party notified the Facility Agent of those proceedings;
and

 

(ii)  
the other Finance Party had an opportunity to participate in those proceedings
but did not do so or did not take separate legal or arbitration proceedings as
soon as reasonably practicable after receiving notice of them.

 

30.  
SEVERABILITY

 
  If a term of a Finance Document is or becomes illegal, invalid or
unenforceable in any respect under any jurisdiction, that will not affect:
 

(a)  
the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

 

(b)  
the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

 

31.  
COUNTERPARTS

 
  Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
 

32.  
NOTICES

 

32.1  
In writing

 

(a)  
Any communication to be made under or in connection with a Finance Document must
be in writing and, unless otherwise stated, may be given:

 

(i)  
in person, by post, fax; or

 

(ii)  
to the extent agreed by the Parties making and receiving communication, by
e-mail or other electronic communication.

 

(b)  
For the purpose of the Finance Documents, an electronic communication will be
treated as being in writing.

 

(c)  
Unless it is agreed to the contrary, any consent or agreement required under a
Finance Document must be given in writing.

 

32.2  
Contact details

 

(a)  
Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 

(b)  
The contact details of the Company for this purpose are:

 
  Address:Koolhovenlaan 110, 1119 NH Schiphol-Rijk, The Netherlands
       Fax number: +31 20 6554 651
       Attention: Financial Controller.
 

(c)  
The contact details of the Guarantor for this purpose are:

 
  Address:One Bausch & Lomb Place, Rochester, New York 14604
       Fax number: +1 585 338 8188
       Attention: Corporate Treasury Operations.
 

(d)  
The contact details of the Facility Agent for this purpose are:

 
  Address:Citigroup Centre, 33 Canada Square, Canary Wharf, London E14 5LB
       Fax number: +44 (0) 20 8636 3825
       E-mail: julian.wheeler@citigroup.com
       Attention: Julian Wheeler.
 

(e)  
Any Party may change its contact details by giving five Business Days' notice to
the Facility Agent or (in the case of the Facility Agent) to the other Parties.

 

(f)  
Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 

32.3  
Effectiveness

 

(a)  
Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

 

(i)  
if delivered in person, at the time of delivery;

 

(ii)  
if posted, when received;

 

(iii)  
if by fax, when received in legible form; and

 

(iv)  
if by e-mail or any other electronic communication, when received in legible
form.

 

(b)  
A communication given under paragraph (a) above but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.

 

(c)  
A communication to the Facility Agent will only be effective on actual receipt
by it.

 

32.4  
Obligors

 

(a)  
All communications under the Finance Documents to or from an Obligor must be
sent through the Facility Agent.

 

32.5  
Use of websites

 

(a)  
Except as provided below, the Company may deliver any information under this
Agreement to those Lenders (the Website Lenders) who accept this method of
communication by posting it on to an electronic website if:

 

(i)  
the Facility Agent and the Lender expressly agree (after consultation with each
of the Lenders);

 

(ii)  
the Company and the Facility Agent designate an electronic website for this
purpose (the Designated Website);

 

(iii)  
both the Company and the Facility Agent are aware of the address of and relevant
password specifications for the Designated Website; and

 

(iv)  
the information posted is in a format previously agreed between the Company and
the Facility Agent.

 
  The Facility Agent must supply each Website Lender, the Company and the
Guarantor with the address of and any relevant password specifications for the
Designated Website following designation of that website by the Company and the
Facility Agent.
 

(b)  
If any Lender (a Paper Form Lender) does not agree to the delivery of
information electronically then the Facility Agent must notify the Company
accordingly and the Company must supply the information to the Facility Agent
(in sufficient copies for each Paper Form Lender) in paper form. In any event
the Company must supply the Facility Agent with at least one copy in paper form
of any information required to be provided by it.

 

(c)  
The Company must, promptly upon becoming aware of its occurrence, notify the
Facility Agent if:

 

(i)  
the Designated Website cannot be accessed due to technical failure;

 

(ii)  
the Company becomes aware that the Designated Website or any information posted
on to the Designated Website is or has been infected by any electronic virus or
similar software;

 

(iii)  
any new information which is required to be provided and this Agreement is
posted on to the Designated Website;

 

(iv)  
the password specifications for the Designated Website change; or

 

(v)  
any existing information which has been provided under this Agreement and posted
on to the Designated Website is amended.

 
  If the Company notifies the Facility Agent under paragraph (c)(i) or paragraph
(c)(v) above, all information to be provided by the Company under this Agreement
after the date of that notice must be supplied in paper form unless and until
the Facility Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.
 

(d)  
Notwithstanding paragraphs (a), (b) and (c) above, the Company may deliver any
information under this Agreement to a Lender and/or the Facility Agent by
posting it on the SEC's website at www.sec.gov, and such posting shall be deemed
to satisfy any requirement to deliver such information.

 

33.  
LANGUAGE

 

(a)  
Any notice given in connection with a Finance Document must be in English.

 

(b)  
Any other document provided in connection with a Finance Document must be:

 

(i)  
in English; or

 

(ii)  
(unless the Facility Agent otherwise agrees) accompanied by a certified English
translation. In this case, the English translation prevails unless the document
is a statutory or other official document.

 

34.  
GOVERNING LAW

 
  This Agreement is governed by English law.
 

35.  
ENFORCEMENT

 

35.1  
Jurisdiction

 

(a)  
The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document.

 

(b)  
The English courts are the most appropriate and convenient courts to settle any
such dispute in connection with any Finance Document. Each Party agrees not to
argue to the contrary and waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.

 

(c)  
This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

 

(i)  
proceedings in any other court; and

 

(ii)  
concurrent proceedings in any number of jurisdictions.

 

(d)  
References in this Clause to a dispute in connection with a Finance Document
includes any dispute as to the existence, validity or termination of that
Finance Document.

 

35.2  
Service of process

 

(a)  
Each Obligor not incorporated in England and Wales irrevocably appoints Bausch &
Lomb Incorporated of 106 - 114 London Road, Kingston-upon-Thames, Surrey KT2 6QJ
as its agent under the Finance Documents for service of process in any
proceedings before the English courts in connection with any Finance Document.

 

(b)  
If any person appointed as process agent under this Clause is unable for any
reason to so act, the Company (on behalf of the Obligors) must immediately (and
in any event within five days of the event taking place) appoint another agent
on terms acceptable to the Facility Agent. Failing this, the Facility Agent may
appoint another process agent for this purpose.

 

(c)  
Each Obligor agrees that failure by a process agent to notify it of any process
will not invalidate the relevant proceedings.

 

(d)  
This Clause does not affect any other method of service allowed by law.

 

35.3  
Waiver of immunity

 
  Each Obligor irrevocably and unconditionally:
 

(a)  
agrees not to claim any immunity from proceedings brought by a Finance Party
against it in relation to a Finance Document and to ensure that no such claim is
made on its behalf;

 

(b)  
consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

 

(c)  
waives all rights of immunity in respect of it or its assets.

 

35.4  
Waiver of trial by jury

 
  EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION
CONTEMPLATED BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY COURT.
 

35.5  
Patriot Act

 
  Each Lender that is subject to the Patriot Act and the Facility Agent (for
itself and not on behalf of any Lender) hereby notifies each Obligor that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Obligors, which information
includes the name and address of each Obligor and other information that will
allow such Lender or the Facility Agent, as applicable, to identify the Obligors
in accordance with the Patriot Act.
 
  THIS AGREEMENT has been entered into on the date stated at the beginning of
this Agreement.
 

--------------------------------------------------------------------------------

SCHEDULE 1 
ORIGINAL PARTIES
PART 1
 
ORIGINAL LENDERS AND COMMITMENTS
 


 
Original Lender
 
Commitment (US$)
 
CITIBANK INTERNATIONAL PLC
 
JPMORGAN CHASE BANK, N.A.
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
BANK OF TOKYO-MITSUBISHI TRUST COMPANY
 
MIZUHO CORPORATE BANK, LTD.
 
SOCIÉTÉ GÉNÉRALE
 
 
 
BARCLAYS BANK PLC
 
USBANK
 
THE NORTHERN TRUST COMPANY
 
85,000,000
 
60,000,000
 
60,000,000
 
 
 
40,000,000
 
40,000,000
 
40,000,000
 
 
 
20,000,000
 
20,000,000
 
10,000,000
 
Total Commitments
 
  ___________
 
  US$375,000,000
 
      ___________

 
 

--------------------------------------------------------------------------------

PART 2  
 
MANDATED LEAD ARRANGERS
 
  CITIGROUP GLOBAL MARKETS LIMITED
 
  J. P. MORGAN PLC
 
  KEYBANC CAPITAL MARKETS
 


 

--------------------------------------------------------------------------------

SCHEDULE 2
 
CONDITIONS PRECEDENT DOCUMENTS
 
Obligors
 

1.  
A copy of the constitutional documents of each Obligor.

 

2.  
A copy of (or a certified copy of an extract of) a resolution of the board of
directors of each Obligor approving the terms of, and the transactions
contemplated by, this Agreement.

 

3.  
A specimen of the signature of each person authorised on behalf of an Obligor to
enter into or witness the entry into of any Finance Document or to sign or send
any document or notice in connection with any Finance Document.

 

4.  
A certificate of each Obligor (signed by a director in the case of the Company
and the company secretary in the case of the Guarantor) confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee or similar limit binding on any Obligor to be exceeded.

 

5.  
A certificate of an authorised signatory of each Obligor certifying that each
copy document specified in this Schedule that relates to it is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

 

6.  
Evidence that the agent of the Obligors under the Finance Documents for service
of process in England and Wales has accepted its appointment.

 

7.  
A copy of a resolution of the managing board/supervisory board/shareholders in
general meeting of the Company approving the terms of, and the transactions
contemplated by, this Agreement.

 

8.  
An unconditional positive works council advice (advies) in respect of the
transactions contemplated by this Agreement.

 

9.  
An extract of the registration of the Company in the trade register of the
chamber of commerce.

 
Legal opinions
 

10.  
A legal opinion of A. Robert D. Bailey, Vice President, Assistant General
Counsel and Assistant Secretary to the Guarantor, addressed to the Finance
Parties.

 

11.  
A legal opinion of Allen & Overy LLP, legal advisers in the Netherlands to the
Mandated Lead Arrangers and the Facility Agent, addressed to the Finance
Parties.

 

12.  
A legal opinion of Allen & Overy LLP, legal advisers in England to the Mandated
Lead Arrangers and the Facility Agent, addressed to the Finance Parties.

 
Other documents and evidence
 

13.  
Evidence that all fees and expenses then due and payable from the Company under
this Agreement have been or will be paid by the first Utilisation Date.

 

--------------------------------------------------------------------------------

SCHEDULE 3
 
FORM OF REQUEST
 
  
 
  To:    CITIBANK INTERNATIONAL PLC as Facility Agent
 
  From:   [                               ]
 
  Date:    [                               ]
 
  
 
  BAUSCH & LOMB B.V. - US$375,000,000 Credit Agreement
dated 29 November, 2005 (the Agreement)
 

1.  
We refer to the Agreement. This is a Request.

 

2.  
We wish to borrow a Loan on the following terms:

 

(a)  
Utilisation Date: [                               ]

 

(b)  
Amount: [US$                                         ]

 

(c)  
Interest Period: 6 months.

 

3.  
Our payment instructions are: [                                    ].

 

4.  
We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

 

5.  
This Request is irrevocable.

 
  
 
  By:
 
  [                               ]
 
 

--------------------------------------------------------------------------------

SCHEDULE 4
 
CALCULATION OF THE MANDATORY COST
 

1.  
General

 

(a)  
The Mandatory Cost is to compensate a Lender for the cost of compliance with:

 

(i)  
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces any of its functions);
or

 

(ii)  
the requirements of the European Central Bank.

 

(b)  
The Mandatory Cost is expressed as a percentage rate per annum.

 

(c)  
The Mandatory Cost is the weighted average (weighted in proportion to the
percentage share of each Lender in the relevant Loan) of the rates for the
Lenders calculated by the Facility Agent in accordance with this Schedule on the
first day of an Interest Period (or as soon as possible after then).

 

(d)  
The Facility Agent must distribute each amount of Mandatory Cost among the
Lenders on the basis of the rate for each Lender.

 

(e)  
Any determination by the Facility Agent pursuant to this Schedule will be, in
the absence of manifest error, conclusive and binding on all the Parties.

 

2.  
For a Lender lending from a Facility Office in the U.K.

 

(a)  
The relevant rate for a Lender lending from a Facility Office in the U.K. is
calculated in accordance with the following formula:

    
        Ex 0.01 per cent. per annum
           300

    where on the day of application of the formula, E is calculated by the
Facility Agent as being the average of the rates of  
      charge under the fees rules supplied by the Reference Banks to the
Facility Agent under paragraph (d) below and expressed
      in pounds per £1 million.
 

(b)  
For the purposes of this paragraph 2:

 

(i)  
fees rules means the then current rules on periodic fees in the Supervision
Manual of the FSA Handbook or any other law or regulation as may then be in
force for the payment of fees for the acceptance of deposits;

 

(ii)  
fee tariffs means the fee tariffs specified in the fees rules under fee-block
Category A1 (Deposit acceptors) (ignoring any minimum fee or zero rated fee
required pursuant to the fees rules but applying any applicable discount rate);
and

 

(iii)  
tariff base has the meaning given to it in, and will be calculated in accordance
with, the fees rules.

 

(c)  
Each rate calculated in accordance with the formula is, if necessary, rounded
upward to four decimal places.

 

(d)  
If requested by the Facility Agent, each Reference Bank must, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent the rate of charge payable by that Reference Bank to the
Financial Services Authority under the fees rules for that financial year of the
Financial Services Authority (calculated by that Reference Bank as being the
average of the fee tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1 million of the tariff base of that
Reference Bank.

 

(e)  
Each Lender must supply to the Facility Agent the information required by it to
make a calculation of the rate for that Lender. In particular, each Lender must
supply the following information on or prior to the date on which it becomes a
Lender:

 

(i)  
the jurisdiction of its Facility Office; and

 

(ii)  
any other information that the Facility Agent reasonably requires for that
purpose.
 

        Each Lender must promptly notify the Facility Agent of any change to the
information supplied to it under this paragraph.
 

(f)  
The rates of charge of each Reference Bank for the purpose of E above are
determined by the Facility Agent based upon the information supplied to it under
paragraphs (d) and (e) above. Unless a Lender notifies the Facility Agent to the
contrary, the Facility Agent may assume that the Lender's obligations in respect
of cash ratio deposits and special deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the U.K.

 

(g)  
The Facility Agent has no liability to any Party if its calculation over or
under compensates any Lender. The Facility Agent is entitled to assume that the
information provided by any Lender or Reference Bank under this Schedule is true
and correct in all respects.

 

3.  
For a Lender lending from a Facility Office in a Participating Member State

 

(a)  
The relevant rate for a Lender lending from a Facility Office in a Participating
Member State is the percentage rate per annum notified by that Lender to the
Facility Agent. This percentage rate per annum must be certified by that Lender
in its notice to the Facility Agent as its reasonable determination of the cost
(expressed as a percentage of that Lender's share in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Facility Office.

 

(b)  
If a Lender fails to specify a rate under paragraph (a) above, the Facility
Agent will assume that the Lender has not incurred any such cost.

 

4.  
Changes

 

(a)  
The Facility Agent may, after consultation with the Company and the Lenders,
determine and notify all the Parties of any amendment to this Schedule which is
required to reflect:

 

(i)  
any change in law or regulation; or

 

(ii)  
any requirement imposed by the Bank of England, the Financial Services Authority
or the European Central Bank (or, in any case, any successor authority).

 

(b)  
If the Facility Agent, after consultation with the Company, determines that the
Mandatory Cost for a Lender lending from a Facility Office in the U.K. can be
calculated by reference to a screen, the Facility Agent may notify all the
Parties of any amendment to this Agreement which is required to reflect this.

 
 

--------------------------------------------------------------------------------

SCHEDULE 5 
 
FORMS OF TRANSFER CERTIFICATE
 
PART 1 
 
FORM FOR TRANSFERS BY ASSIGNMENT


 
  To:CITIBANK INTERNATIONAL PLC as Facility Agent
 
From:[THE EXISTING LENDER] (the Existing Lender) and [THE NEW LENDER] (the New
Lender)

 
  Date:[            ]
 
  
  BAUSCH & LOMB B.V. - US$375,000,000 Credit Agreement
dated 29 November, 2005 (the Agreement)
 
  We refer to the Agreement. This is a Transfer Certificate.
 

1.  
In accordance with the terms of the Agreement:

 

(a)  
the Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement specified in the Schedule;

 

(b)  
the Existing Lender is released from all its obligations under the Agreement
which correspond to the Existing Lender's rights specified in the Schedule; and

 

(c)  
the New Lender becomes a Lender under the Agreement and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 

2.  
The proposed Transfer Date is [        ].

 

3.  
[On the Transfer Date, the New Lender represents to the Existing Lender, the
other Finance Parties, Bausch & Lomb Incorporated and Bausch & Lomb B.V. that it
is [a Professional Market Party under the Dutch Exemption Regulation] [exempted
from the requirement to be a Professional Market Party because it forms part of
a closed circle (besloten kring) with Bausch & Lomb B.V.].]

 

4.  
The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 

5.  
[The New Lender is a Qualifying Lender.]1

 

6.  
This Transfer Certificate is governed by English law.
 
1    Include if applicable.

 
 

--------------------------------------------------------------------------------

  THE SCHEDULE
  Rights and obligations to be transferred by assignment
[insert relevant details, including applicable Commitment (or part)]
 
  Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]
 
 
  [EXISTING LENDER]                      [NEW LENDER]
 
  By:                                By:
 
  The Transfer Date is confirmed by the Facility Agent as [            ].
 
  CITIBANK INTERNATIONAL PLC
as Facility Agent, for and on behalf
of each of the parties to the
Agreement (other than the Existing Lender and
the New Lender)
 
  By:
 
  
 

 
Note: It is the responsibility of each individual New Lender to ascertain
whether any other document or formality is required to perfect the transfer
contemplated by this Transfer Certificate.

 
  
 

--------------------------------------------------------------------------------

PART 2
 
FORM FOR TRANSFERS BY NOVATION
 
  To:CITIBANK INTERNATIONAL PLC as Facility Agent
 

 
From:[THE EXISTING LENDER] (the Existing Lender) and [THE NEW LENDER] (the New
Lender)

 
  Date:[                         ]
 
  
 
  BAUSCH & LOMB B.V. - US$375,000,000 Credit Agreement
dated 29 November, 2005 (the Agreement)
 
  We refer to the Agreement. This is a Transfer Certificate.
 

1.  
The Existing Lender transfers by novation to the New Lender the Existing
Lender's rights and obligations referred to in the Schedule below in accordance
with the terms of the Agreement.

 

2.  
The proposed Transfer Date is [     ].

 

3.  
[On the Transfer Date, the New Lender represents to the Existing Lender, the
other Finance Parties, Bausch & Lomb Incorporated and Bausch & Lomb B.V. that it
is [a Professional Market Party under the Dutch Exemption Regulation] [exempted
from the requirement to be a Professional Market Party because it forms part of
a closed circle (besloten kring) with Bausch & Lomb B.V.].]

 

4.  
The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 

5.  
[The New Lender is a Qualifying Lender.]2

 

6.  
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations in respect of this Transfer Certificate contained in the Agreement.

 

7.  
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterpart were on a single
copy of the Transfer Certificate.

 

8.  
This Transfer Certificate is governed by English law.
 
2    Include if applicable.
 

 

--------------------------------------------------------------------------------

  THE SCHEDULE
 
  Rights and obligations to be transferred by novation
[insert relevant details, including applicable Commitment (or part)]
 
  Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]
 
  
 
  [EXISTING LENDER]                      [NEW LENDER]
 
  By:                                By:
 
  The Transfer Date is confirmed by the Facility Agent as [                  ].
 
  CITIBANK INTERNATIONAL PLC
 
  By:
 
  
 

 
Note:It is the responsibility of each individual New Lender to ascertain whether
any other document or formality is required to perfect the transfer contemplated
by this Transfer Certificate.

 
 

--------------------------------------------------------------------------------

SCHEDULE 6  
 
MATERIAL SUBSIDIARIES
 
  Material Subsidiaries of Bausch & Lomb Incorporated
stated in US$000s as of 25 December, 2004
 


 
  
 
  Material Subsidiary
 
  Consolidated Subsidiary assets (excluding inter-company assets)
 
  Per cent. of total Consolidated assets
 
  Net Subsidiary sales (excluding inter-company sales)
 
  Per cent. of total Consolidated sales
 
  BLJ Company Ltd
 
  US$141,761
 
  4.7%
 
  US$226,554
 
  10.1%
 
  B&L France
 
  US$378,993
 
  12.5%
 
  US$182,242
 
  8.2%
 
  Dr. Mann
 
  US$164,538
 
  5.4%
 
  US$113,518
 
  5.1%
 
  B&L UK
 
  US$81,912
 
  2.7%
 
  US$121,853
 
  5.5%
 
  Bausch & Lomb B.V.
 
  US$183,232
 
  6.1%
 
  US$99,581
 
  4.5%
 
  Bausch & Lomb Ireland
 
  US$230,450
 
  7.6%
 
  US$0
 
  0%

  
 
 

--------------------------------------------------------------------------------

SCHEDULE 7 
 
FORM OF STANDING PAYMENT INSTRUCTIONS
 
  Bank Name:  []
 
  A/C Name:    [   ]
 
  A/C No:      [   ]


 

--------------------------------------------------------------------------------

SIGNATORIES
 
 
  Company
 
  BAUSCH & LOMB B.V.
 
  By:  /s/ Efrain Rivera
  EFRAIN RIVERA
 
  
  Guarantor
 
  BAUSCH & LOMB INCORPORATED
 
  By:  /s/ Stephen C. McCluski
  STEPHEN C. MCCLUSKI
 
 
  Mandated Lead Arrangers
 
  CITIGROUP GLOBAL MARKETS LIMITED
 
  By:  /s/ Paul Gibbs
  PAUL GIBBS
 
  
  J. P. MORGAN PLC
 
  By:  /s/ Neville G. Crow
  NEVILLE G. CROW
 
  
  KEYBANC CAPITAL MARKETS
 
  By:  /s/ Laurie Muller-Girard
  LAURIE MULLER-GIRARD
 
  
  Original Lenders
 
  BANK OF TOKYO-MITSUBISHI TRUST COMPANY
 
  By:  /s/ Harumi Kambara
  HARUMI KAMBARA
 
  
  BARCLAYS BANK PLC
 
  By:  /s/ Nicholas A. Bell
  NICHOLAS A. BELL
 
 
CITIBANK INTERNATIONAL PLC
 
  By:  /s/ Paul Gibbs
  PAUL GIBBS
 
 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Alastair A. Stevenson
ALASTAIR A. STEVENSON
 


KEYBANK NATIONAL ASSOCIATION
 
By:  /s/ Marianne Meil
MARIANNE MEIL
 
 
MIZUHO CORPORATE BANK, LTD.
 
By:  /s/ Raymond Ventura
RAYMOND VENTURA
 
 
SOCIÉTÉ GÉNÉRALE
 
By:  /s/ Mary Brickley
MARY BRICKLEY
 
 
THE NORTHERN TRUST COMPANY
 
By:  /s/ Ashish S. Bhagwat
ASHISH S. BHAGWAT
 
 
USBANK
 
By:  /s/ Michael P. Dickman
MICHAEL P. DICKMAN
 
 
 
  Facility Agent
 
  CITIBANK INTERNATIONAL PLC
 
  By:  /s/ Paul Gibbs
  PAUL GIBBS




 
 